Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 1 of 127

EXHIBIT D
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 2 of 127

Letters in Support of Devin Sloane

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME TAB
Anish, Jason 1.

Anish, Kimberly 2.

Barbieri, Enrico 3,

Blindell, William 4,

Bowcock, Robert 5.

Bruno, Carlo 6.

Candiani, Paolo and Borghi, Paolo 7.

Dave, Michael 8.

Davis, Brett Michael 9.

Davis, Rosana 10.
Gray, Linda ll.
Haacker, Joshua 12.
Hamilton, Mike 13.
Henrie, James 14,
Herman, Emily 15.
Hill, Amber 16.
Hoek, Eric 17,
Ireland, David 18.
Jukes, Sujana 19.
Kaplowitz, Michele 20.
Kaplowitz, Richard 21.
Klonowski, Joann 22.
La Rosa, Cristina 23,
Lamperti, Barbara 24.
Lamperti, Massimo 25.
Los, Pieter 26.
Magee, Jody 27,
Martinez, Ana 28.
Medved, Karen 29,
Meyer, Jamie and Chuck 30,
Meyer, Lucy 31,
Palazzotti, Alessandra 32.
Reifert, Tyler 33,
Runnoe, Donna 34,
Schifino, Paul 35,
Shumard, Bill 36.
Sloane, Kehly 37.
Sloane, Lance 38.
Welsh, Susan 39.
West, Tom 40,
Wood-Manke, Dena 41,

 

 

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 3 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 4 of 127

AUSTIN
S FINANCIAL
SERVICES

 

April 21, 2019

Dear Judge Talwani,

My name is Jason Anish, President & CEO of Austin Financial Services, inc. | have been happily married for
over twenty years with a daughter who is a freshman at University of Oregon and a son who is a junior in
high school. Throughout my life | have been actively involved in the community through volunteerism in
youth sports; as a coach and referee for AYSO Region 58 for the past twelve years, coach for Sherman
Oaks Little League baseball and a coach for VNSO junior basketball feague. | previously held a seat on the
AYSO Region 58 board and was actively involved with ACEing Autism, a non-profit that provides sports
related intervention for children with autism.

| am also the current acting president of the Commercial Finance Conference of California (CFCC) which is
the California chapter of the Commercial Finance Association, an organization that advocates for and
oversees the national interest of banks and finance companies.

| am fully aware of the federal actions being taken against Devin with respect to the college admissions
case.

Devin is my best friend and like a brother to me, he was a groomsman in my wedding and was the one
guy that | trusted to secretly film the video of me proposing to my wife. We met almost thirty years ago
playing ice hockey together in Culver City, California, An ice hockey team is made up of a unique group of
guys, you know who is going to be there for you and is a team player and you know who is only out for
themselves and playing as an individual. Devin was always a team player making sure that the team came
first and was just as happy making a pass for an assist as he was scoring a goal. That approach of looking
out for others before himself has served him well throughout his life, with business, friends and family,
he has always tried to do right by others before iooking at how the situation benefited himself.

As young men in their twenties/thirties, coming from average backgrounds and trying to find our paths in
life, Devin’s focus was and has always been on family, caring and providing for his aging mother while in
search of finding a great woman to one day build his own family and future with. Eventually Devin met
and married his wife Cristina, who almost immediately became a part of our family. Their first born son
Matteo and my daughter Melanie are only months apart in age and grew up together through family trips,
BBQ’s and holiday dinners. As the years went on both of our families grew in size, Devin and his wife
having three boys; Matteo, en | | and their most recent addition to the family, | | their three-
year-old daughter. We view the Sloane family as a part of our family.

Devin is a great person who has been and will always be active in the community. He has a reputation in
the community and in business for being an honest hard-working person of very high integrity, so much
so that | would regularly seek out Devin’s advice when facing challenging life or business situations to ask
for his guidance. He and his wife have been active members in their children’s schools, serving on boards,
being involved in planning committees and contributing funds for the enhancement of the campuses and

 

141111 Santa Monica Blvd. Suite 1000 Los Angeles, CA90025 Main: (310) 444-7939
www.AustinFinancial.com
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 5 of 127

betterment of the school for all students. Through his past businesses he has generated Quimby funds
that have provided “green spaces” within those communities. In 2015 Devin and his wife ventured into a
new area of giving back, they paid for and hosted the athletes and the entire Italian delegation of the
Special Olympics to be in Los Angeles with their families and participate in the Special Olympic Games.
Devin & Cristina not only organized and planned every detail of the trip, from day trips for the entire team
and their families to all of the major landmarks in Los Angeles, with an amazing dinner event on the Santa
Monica Pier, but also arranged a private evening for them to enjoy the best of Universal Studios, with a
gala event that evening for the athletes and their families to celebrate their accomplishment of being a
Special Olympian. If it weren’t for Devin and Cristina’s amazing generosity and involvement with every
detail of the Italian team’s time in Los Angeles, the team would not have been able to participate in the
2015 Special Olympics and would not have had an experience that they will remember for the rest of their
lives, and all of this was made possible because of Devin and Cristina’s donation. This experience not only
enriched the lives of the Special Olympic athletes and their families, but also allowed his friends and family
to volunteer and share in the wonderful feeling of giving back to such a special cause. Even now he and
his wife Cristina’s invoivement with, and continuous contributions to UNICEF has always had the same
focus, giving back to organizations with an emphasis on improving the world. Once again, he and his
family’s commitment to UNICEF has encouraged others in their lives to become more actively involved in
community and philanthropy.

Devin was always one of the most entrepreneurial people out of our group of friends, from taking a school
project and turning it into a successful toy venture, and then moving into the Car Wash and Convenience
store business which gave him his start in the oil and gas industry, eventually becoming the number one
ranked Mobile brand operator in the United States. While | wasn’t actively involved in business with him,
as best friends we discussed all aspects of business and his vision for business growth within the
community. In his most recent business venture Devin has focused his efforts on helping to solve the
world’s water issue. He assembled a team of talented individuals from the water industry to build a group
tasked with creating a better technology to recycle and reuse waste water for domestic and international
municipalities, universities, private and public companies and water treatment facilities, all while creating
an amazing amount of jobs for people seeking opportunities in the water industry.

| believe that Devin has learned from this situation painfully coming to grips with what has taken place
and has remorse for what he did. The effect on him and his family’s life have been devastating to say the
least, the national attention of this case through the media has had a dramatic effect on his mental health
and the heaith of his family. If Devin were to be incarcerated, | feel that it would not only be a huge loss
for the community, the people at his company whe rely on him for employment and day to day guidance
in the business, the charities that he is involved with, his friends and most of all his family. It would have
dramatic and long-lasting negative effects on his young family that would alter their lives today and for
many years to come.

Devin is a good husband, father, friend, family member and an overall benefit to society. If | needed to
call one person to help me with a project, a car that had broken-down on the side of the road or a serious
family matter, it would be Devin Sloane. While | understand and respect the serious nature of this case, |
firmly believe that the community, friends, families and employees would suffer tremendously if Devin
were to be incarcerated. | sincerely and respectfully ask for your consideration and leniency with respect
to Devin’s case, | truly believe that the events over the past few months leading up to your final decision
have been more than enough punishment for the crime that he is being charged with. The community
would be much better served if your decision was to recommend community service for his punishment,

 

11111 Santa Monica Blvd. Suite 1000 Los Angeles, CA 90025 Main: (310) 444-7939
www.AustinFinancial.com
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 6 of 127

the positive benefits of having a person like Devin perform community service will far outweigh having
him sit and rot ina jail cell.

It pains me to have to write this letter, | feel as if lam writing a eulogy for my best friend, but | truly believe
that we have all learned from this experience and will hopefully become stronger and better people after
going through this. | would be happy to make myself available to answer any questions that your honor
might have while evaluating the character of Devin Sloane.

Respectfully,

  

Jason Anish
President & CEO

 

11111 Santa Monica Blvd, Suite 1000 Los Angeles, CA 90025 Main: (310) 444-7939
www.AustinFinancial.com
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 7 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 8 of 127

May 14,2019

egy

Tear fuckee Talwani,

for the pest 27 years. lam a mother oftwe children. |
volunteer at their school helping ta raise mancy for kids that can’t afford a Jewish
education and petting the new fannilies z jjusted when they slart at our echocl lalse
siton the beard for the mid valley chapter of National league of Young Men where |
am the web administrator, Our families have grown up together - first with our
wedding where Devin stood as one af my groumsmen, having our first children
within months of cach other, going on family vacations together, celebrating all
important occasions from Bar (Bat Mitevah's, special friend day at school to funerals.
nevin has become fantily to us and we will forever be part of each others lives.
Hevin has always been a trusting, loyal, giving, hardworking and farnily-oriented
man. My children look at Devin ina fatherly manner and will ask his advice wiven
they need it and he is always there for them.

 

I have known Devin Sloan

     

     

 

    

 

 

al crime for mail fraud related to the
letter to ask for leniency,

   

   

Lknow Devin is being sentenced to 2 feder
college admissions scandal. | am writing this

 

 

"3 scnerosity goes above and beyon d the charities he supports. [have been to
ecial Olympics and Unicef where | have seen his
devotion to helping these ions. Devin brought the entire
Italian delegation to the US from Italy to participate in the games and planned so
many wonderful events for them. This was something | will never forget. The
smiles | saw on the children’s laces watching them show their talent here in Los
Angeles or experience Universal Studios was priceless.

Devin

someoal the events such as Sp

  
 

   

 

 

ory amazing organize

       

 

Devin also took over a center for children with Autism that his father-in-law had
started after his death to make sure those kids still had a place attend. He built them
anew soccer field and basketball court and managed the sta if. Devin bas always
made helping kids a priority in bis life, He has always been invelved both
financially and personally with the echools in which his children have attended.

 

Devin isa hard worker and if he sets his mind to doing something he doesn’t stop
until he convpletes it. He is an entrepreneur when if comes to business and is always
striving to make this planet a better place for all. You can see that in the work he did
for Unicef by donating money and vehicles so they could build water wells for
neople whe prior ta this had to walk miles just to get their water, or in the water
company he started just a few years apo to help the world’s water Issues.

Sut what (love most about Oevin are his farnily values. He ts an amazing husband
and devoted father to his four children. He is always there supporting them for
whatever they are invelved in whether it bea swim lesson, track meet, soccer game,
acrahatic show or ballet class, He is the backbone of his family. He was a nel isa
huge support to his wife who is ftalian. IL was difficult for her te move fo a mew

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 9 of 127

country where she knew no one after the death of her father (her only living
parent), and through difficult pre-cancer surge ries she had to endure. He cared tor
his mother whe had Alzheimer’s until the very end of her life, making sure she was
well taken care of. Devin still cares for and supports his stepfather even though his
mom and stepdad have been diverced for many years. With all of that being said,
this situation has had a terrible effect on De vin. He will never be the same and
knows that this mistake has aflected se many people, including his relationship with
hisson. Asa loving parent myself, we only want what's best for our children and
can tell you that incarceration lor Devin would enly further hurt hus family, He is 3
children depend on him.

 

 

 

 

    

 

    

   

MS

hands-on dad and ail 4 of h

Be

      
 

Devin knows he made a big mistake and will face punishment fee! that corutunity
service would be a better punishment for Devin se § ily ig rent born apart.
Given his track record, know he will invest all of his energy into the proyect tu
ensure that if helps people in the community. | ask again for your consideration for
PRT TLC.

  
  

 

Res vi that y¥ yours,

Ii a Anish

    
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 10 of 127
Case 1:19-cr-10117-IT Document 462-5 .Filed 09/19/19 Page 11 of 127

Carnate (MI) Italy April 25", 2019

To the kind attention of

The Honorable Indira Talwani,
United States District Judge

Dear Judge Talwani,

My name’s Enrico Barbieri and I live in Italy in a small village (Carnate) closed to Milano.

I was born in Carnate December 21“, 1954 and since 1982 I’m married with my wife Paola and |
retired since August 2016.

I’ve been informed that Devin Sloane is being sentenced with respect to a federal crime involving
mail fraud related to college admissions.

Dear Judge Talwani, I know Devin since 1998; we work together in the same company for more
than 17 years and most of the time in Italy. Both we were in sales and both as Sales Managers of
different Sales Areas. During this period I had the possibility to spend a lot of time with him, both
as colleague in the same company but more as Spiritual Brothers.

In fact our families follows the teaching of Sri Sathya Sai Baba and on average, twice a years we
were visiting (with our families as well), His Ashram in Puttaparthi , a village 150km north of
Bangalore in India. I know that Devin was regularly visiting with his family Puttaparthi, since he
was 8 years old.

Dear Judge Talwani, I know him as a very honest person, full of love for his family and always
trying to put in practice the main teachings received during all his life in closed contact with our
Spiritual Master. He’s a person always ready to help who has a need; | can mention some example
that can give you an idea of the extent of his generosity and of the personification of Sai Baba
Message “Help Ever ~ Hurt Never”.

Devin and his family have taken active part, financing many project in India under the direct
supervision of Sri Sathya Sai Baba.

- Super Speciality Hospital in Puttaparthi: a huge Hospital where everybody needs can receive
free treatment, including very complicated surgery.

- Water Project: a Huge project fully financed by the Sri Sathya Sai Organization of India —
the project consisted of building an artificial channel bringing Water from the Gange river to
the Chennai City.

- Construction Gymnasium School
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 12 of 127

- Contribution for the preparation of the Christian’s Wing into the Museum of Religions in
Puttaparthi.

In addition to the above Devin and his family have been very active outside India as well.

He’s Honorary Member of the “Special Olympic” in Italy, Organization that take care and training
person with mental special needs.

Devin has organized and paid all expenses including lodging and all expenses related to the Italian
National Team that in 2015 participated in the “Special Olympics” in Los Angeles.

In connection with the activities of the “Special Olympics”, Devin and his Wife, with the direct
instruction received by Sri Sathya Sai Baba, had for many years fully sponsored a place in Italy
called “NATURABILE”, situated at Divignano, a village 60 km north of Milano. This place has a
very big indoor stadium with Basket and Volley Ball field, a Tennis Court a swimming pool and
many other sport areas at the outside. This placed have been started by Devin’s Father in Law and
when he passed away, Devin and his Wife took all the organizational and financial responsibility.
-The main target of “NATURABILE” is to grant free access to all kind of Person with special needs,
including trainers and parents and giving them the best infrastructure to practice many different
sport suitable to train bodies with different types of special needs.

Devin is a person that don’t like to show all he’s doing.

All activities towards person or organization that involve “unfortunate people” are done by him ina
quiet manner, without showing any form of ego. Devin is a person that, on what he does privately,
he doesn’t like and doesn’t want any visibility or any kind of publicity. Because of this I’m sure he
did a lot towards others, that only the direct person or organization involve know.

When Devin took over his Father in Law’s Company to handle all the responsibility, he didn’t
change a comma from his way of treating people. His office door was always open and he was
always prepared to help everybody who had problems related to business and not.

We have an expression in Italian language that translates to “Solar Person” and means a positive
person able to bring everybody to the right humor.

I’ve also noticed some of the same features on his sons, meaning that his positive attitude to face
positive and negative life aspects, have been rightly learned by them.

I have never seen him raising his voice. We have been in many meetings together and he always
was the person to calm everybody down when there were disagreements, driving discussions in
friendly path.

Dear Judge Talwani, about the situation that Devin is facing now I strongly believe that he has been
subject to very bad suggestions by third party. He is very ashamed and sorry for bad judgment. |
know that this bad experience has deeply touched his heart and surely such type of experience will
never be repeated.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 13 of 127

I know that his family is really suffering a lot. They are devastated. Incarceration will be a real
disaster not only for his young family but also for all the people and organizations that are really
depending on Devin help.

Dear Judge Talwani, very politely and respectfully I’m issuing you a plea for consideration and
leniency to please consider Community Service as a way for Devin to make up for his mistake by

continuing to be of great service.

Respectfully yours,

a
r

\
4
|

Enrico Barbieri

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 14 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 15 of 127

RALLEY CAPITAL AND DEVELOPMENT

 

July 12,2019

The Honorable Indira Talwani,
United States District Judge

Dear Judge Talwani,

My name is William (Bill) Blindell. | am a general contractor and the owner of a company
with 10 employees and a number of subcontractors. My partner started the business 20
years ago. Through integrity, we get all of our clients via word of mouth. We do charity
construction work for several Jewish community centers in San Diego that started when |
built a Temple for Rabbi Yeilfort in Carlsbad. | am single since | divorced five years ago. |
don't have children of my own, but | do have five nieces and nephews that | adore. The
other four children that | adore are Devin and Cristina’s children. Matteo, i)

and i.

| am writing this letter on behalf of my oldest and dearest friend, Devin Sloane. Devin and
| have been the closest of friends since elementary school or about 10 or 11 years old. |
understand Devin is being sentenced with respect to mail fraud related to college
admissions. This is one of the last things | could ever imagine Devin being involved with.
Devin is a guy that has never been in trouble in his entire life. He easily stayed away from
the pressures of drinking and drugs, even in the early impressionable years of high school.
Knowing from advice Devin has given me in the past, Devin is a person that would rather
pay taxes on a questionable item, than deal with the consequence of being wrong.

The night he came home after being arrested, | stood with Devin in his driveway
discussing what happened. He was clearly devastated, ashamed and contrite. He told me
right away that he was going to tell the truth of what he did and that he was going to face
this like a man. He was determined to set the right example for his kids. Within a short
time, he plead guilty to mail fraud.

Devin has always had a sense of what's right and what's wrong, and he has always chosen
the right path. He has given me many examples of doing the right thing even at a very
young age. One of my earliest memories of Devin stepping up, was in 7th grade, Jr. High
School, about 1978. Devin and | were walking past an isolated area, behind the cafeteria,
when we came upon an 8th grader picking on a 7th grader who was an easy target. |
believe his name was Darrell. He was deaf and had to wear 1” thick glasses. He couldn’t
see anything 3’ away. The 8th grader was a bully and a big one. The Bully had Darrell
pinned against the door and was teasing him, using a voice as if he was deaf. He was
calling him a retard. Devin instantly ran up and shoved the bully away from Darreil. Devin
yelled at the bully and he backed off. Devin motioned for Darrell to follow us away from
the area. For the next two years we frequently had lunch with Darrell and he taught some

865 Comstock Ave Unit 5B, Los Angeles CA 90024 949-630-5022

1of5

 

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 16 of 127

of us how to do sign language. Devin was always kind, never a bully to anyone. Devin's
kindness is only exceeded by his generosity to those in need.

The house where Devin grew up was not such a good place to be in. He had an amazing
supportive Mother, but his stepfather was a very complex individual. He was difficult to be
around. Good examples for Devin to follow were few and far between. Devin's stepfather
was a bully and a tyrant. Everyone was afraid of Mike. If Devin had friends at the house
and Mike came home, we would have to sneak out the back door and around the side of
the house hoping that he wouldn't see us. When Mike had a temper, and when he got
angry, he let it be known to everyone. He screamed orders at Devin and his Mom if he was
hungry, he would loudly demand what he wanted. | never heard my parents yell at each
other. It was extremely odd and frightening when he would just start screaming out “tuna
sandwich, now!” The person Mike abused the most was Devin's Mom, Gloria. | remember
how she always walked on eggshells. Everyone walked on eggshells around Mike. Gloria
seemed to always be afraid, just waiting for another outburst explosion from Mike. This
was not occasional behavior, it was a regular occurrence. Prior to Gloria marrying Mike,
Devin, his brother Lance and Mom were about to be evicted from their second home.
Gloria was left to take care of Devin and his brother after their alcoholic father abandoned
them. They had no money and Devin told me they often didn't have any food to eat. Mike
did financially support the family but it came at a cost. The abuse Gloria lived with was
intolerable. And as much as a tyrant as Mike Goldstein was, Devin still never forgot the
support he did provide. Much later, Mike and Gloria did divorce and within a short time,
Gloria sadly passed away. Yet for many years and still today, Devin continues to financially
support his stepfather. Devin bought him a house and a car and makes sure Mike has what
he needs to be comfortable.

Growing up, Devin spent countless time at my house, with my family. He went on almost
every family vacation. My parents loved Devin. We were as close as brothers. When we
were freshman in high school, | was going through a difficult time. | was not really liked by
one of the “cool” kids in the group and before | knew it, | was an outsider. Many of my
friends abandoned me. Not Devin, he confronted the kid, and basically pulled me back
into the group. Other friends saw Devin’s actions and realized the “cool” kid was not so
cool after all. Everyone learned from Devin and by his examples not his words.

Devin went on to succeed in college through hard work. He was moderately dedicated to
academics in high school, but when college came, he realized he needed to do better to
succeed. And that he did, starting at Chapman college then he transferred to USC his
sophomore year. When he graduated, his first career was a partnership with my father. My
family was in the full-service carwash, gasoline/convenience store business. We had
multiple locations. Devin obtained a new location and we built one of the nicest facilities
we ever had. It is in the City of Laverne California. Devin knew absolutely nothing about
operating a carwash or a business for that matter. He was fresh out of college. He was a
partial owner and the General Manager of the facility from opening day. | had proclaimed
to my father, and others in our group, that he would be the best manager we ever had.
Over time we had nine different locations and 9 different managers. | was more than
correct in my assessment of Devin. His innovative marketing and management skills were a
natural gift and before long, La Verne Carwash was our number one facility. We ended up
implementing many of Devin’s marketing strategies in all of our other locations.

2o0f5

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 17 of 127

Devin grew beyond that venture and ended up building and operating several other
carwash/gas facilities. At some point Devin met Cristina and they married. He moved to
Italy and expanded his career into his father-in-law‘s business that manufactured valves
for the oil industry. Devin became a key player, side by side with his father-in-law, Mario.
Devin frequently tells stories of Mario's many amazing acts of kindness and philanthropy.
Devin learned these values and many other positive things from Mario. As a result, Devin
has been instrumental in providing both financial and personal support to countless
nonprofit organizations and individuals in need. He does this out of genuine concern for
the welfare of others.

Devin and Cristina had three boys. Years later, Mario sadly passed and left Devin in charge
of the company. Approximately five or six years ago, Devin and Cristina sold the company
and made the decision to move their family back to California.

Since then, Devin started a new company called AquaTECTURE. The primary focus of his
new company is to help resolve our modern fresh water crisis locally and across the world.
It includes designing products that clean blackwater to potable standards and are
portable for emergency situations like hurricanes. It includes efforts to build a
desalinization plant. Devin works harder than most people | know. He is fiercely
dedicated to progress and success. The amount of investment and work to build this new
company is tremendous to say the least. At one point | asked Devin why he is going
through all this work to start a new company from scratch, when in reality Devin doesn't
“need” to work. He said he wanted to do something that could help change the world for
the better. He had been in the oil business and didn't feel oil is helping the world. Through
an epiphany, Devin decided to take on our world’s ever growing fresh water crisis. He said
he wanted to build a company that positively effects peoples’ lives. He wanted to build a
company that is much larger than just one person or one owner, and to have a company
that provides jobs and careers for hundreds, if not thousands of people. A company that
has a positive impact on the world.

When | was just in the beginning of starting my business as a general contractor, | had an
unfortunate experience with the engine on my work truck. It lost the timing belt and the
vehicle was at its end. | needed a new vehicle and the only way | was getting one was to
finance it. Devin knew | was starting a business on a shoelace and that a big overhead
would hurt my chances of success. Knowing | was strapped financially, he asked me to go
with him to drop off some papers he needed to deliver. On the way he pulled into a
dodge dealership and there was a brand new truck with a giant ribbon on it. It was the
exact vehicle | told him | was going to get once | get things rolling. As hard as | tried to
refuse the gift, the purchase of the truck was already a done deal. He gave me the keys
and drove away.

Devin often refers to my Mother, Marita Blindell, as his second mom. He introduced her as
such at the special Olympics gala event at universal studios. My mom lives in a retirement
community in Orange County California. It isa wonderful place to live and has many great
neighbors she has become close with. A little over two years ago a man rented a house
immediately adjacent to my mom's. The new neighbor turned out to be a nightmare. This
man started bulling my 80 year old mother. He was a very large and intimidating man who

3 o0f 5
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 18 of 127

was mentally unstable. When Devin heard about my Mom's situation, he offered to
immediately to buy her another house. He didn’t want her living her life in fear every day.
Although my mother didn't want to leave her friends, and the man eventually moved on, |
will never forget the generosity and caring that Devin showed.

On another occasion, | told Devin about a post | saw on social media from a mutual high
school acquaintance, David Ireland. David posted a go fund me page for his young son
who had cancer. The insurance wasn’t covering the cost of his treatment, so he posted a
Go Fund Me fundraising attempt. As soon as Devin heard, he contacted David and offered
to pay the full cost of his son's treatment. About a year later, David Ireland posted that his
son was given a clean bill of health from his doctors.

Devin and Cristina are very philanthropic. They donate regularly to UNICEF, Special
Olympics and much more. Several years ago, the World Special Olympics took place in
Los Angeles, and teams from around the world traveled to Los Angeles to participate.
Many cities and organizations raised funds to sponsor a particular country for their athletes
to be able to travel and attend the event. Devin and Cristina, acted as the sponsor for all
Italian Special Olympic athletes. | believe it was about 160 kids from Italy, including
parents and chaperones. Being the sponsor meant covering the cost of their expenses.
As Devin and Cristina always do, they wanted to make it as special and memorable as
possible. Devin flew the Italian team to Los Angeles about a week earlier to make their trip
special. Devin and Cristina planned a series of special events for the children. Devin
chartered four big yellow buses and drivers to handle all their transportation. Devin
wanted them to experience some California culture and arranged “In-n-Out” mobile
burger trucks to come to the practice field every day to serve the kids lunch. One day was
a private guided tour of the Getty Museum. Another day he chartered the Santa Monica
pier for a sit-down dinner and amusement park rides. The day before the Olympics were
to start, Devin rented a ballroom at Universal studios for a banquet dinner and a tour of
universal studios. It made the kids feel really special.

The impact of Devin being charged with a crime has been devastating. The effects on his
life have been severe. He and Cristina have four kids, the youngest being just 4 years old.
His family relies on Devin every day. He goes to all of his children’s events and practices.
He is deeply involved in their lives. He makes it a point to have lunch with his wife every
day. Incarcerating Devin would be a tragedy for his family. Especially his young daughter
whom he puts to bed every night. He has learned his lesson and deeply regrets the
decisions he made regarding this case.

Your Honor, | have known Devin for about 43 years now. Not many people know him as
well as | do. I could not imagine how sentencing Devin to prison will teach him any lesson
he has not already learned. It would also be a tragedy to so many people that rely and
need Devin doing what he does every day. Devin is someone that | believe truly can help
change the world for the better. The water projects he is involved with are incredible and
have the potential to save lives, and improve lives worldwide. In closing, | hope and pray
you give Devin a chance to redeem himself. It is my belief a sentence of community
service as opposed to incarceration would be a better solution. It could allow Devin to be

4of5
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 19 of 127

with his family and continue with his efforts to help others. Any community service he
would be involved with would truly benefit.

Respectfully yours,

William Blindell

ad Mgyry beLbdill

50f5
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 20 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 21 of 127

 

July 6, 2019

The Honorable Indira Talwani
United States District Judge
District of Massachusetts

1 Courthouse Way, Suite 2300
Boston, Massachusetts 02210

Dear Judge Talwani,

My name is Robert Bowcock, | am both a longtime colleague of Devin Sloane and an expert in the water
industry with over 25 years of experience in water quality, treatment, supply, policy and institutional
management. Locally, | served as a California Superior Court appointed Watermaster for a portion of Los
Angeles County from 1991 — 2010 and remain active regionally, as | still serve as California Superior Court
appointed Watermaster in San Bernardino County today. As an environmentalist, | am currently President
of the Board of Directors of the Erin Brockovich Foundation and serve or have served on the Board of
Directors of many National and International Environmental Organizations. | have addressed almost all fifty
State Legislatures and the United States Congress on many occasions as an expert on drinking water quality
issues (e.g. the lead crisis in Flint, Michigan). Most recently, | was asked to provide the keynote address for
British Water’s Annual Conference, speaking June 18 in London at the Olympic Auditorium on critical
drinking water issues facing the United States.

| am aware of Mr. Sloane’s legal case in which he pleaded guilty to mail fraud as one of the parents in the
college admissions scandal. Having spoken to him, | am also aware of his sincere remorse, shame and regret
for his wrongdoing. | write this letter to ask this Court to allow Mr. Sloane to redeem himself through a
worthwhile project that will positively impact the environment while serving the low-income community.
Mr. Sloane is the key person in a major water treatment and infrastructure project critical to water security
in the drought-stricken West. The recent severe drought that California experienced demonstrated that,
with the changing climate, new water supplies are desperately needed in California, and particularly in Los
Angeles County. The State’s water system, heavily dependent on snowmelt and constrained by
environmental protections, can only provide Los Angeles with a fraction of the water it was originally
intended to provide. Local groundwater basins are at their lowest levels in decades. Even water recycling is
proving unreliable because water conservation has cut the amount of water (i.e. sewage) available to be
recycled. As climate change continues to wreak havoc on California’s current water supply systems, and
the threat of a major earthquake disabling California’s water systems for months or even years looms, Los
Angeles County needs an additional, dependable water supply solution it can count on.

in 2016, Mr. Sloane founded and has led The Alamitos Resiliency Project (the “Project”). This Project, when
constructed, will create 108 million gallons per day (MGD) of fresh potable water from seawater
desalination. The Project, located in Long Beach, California, includes a state-of-the-art treatment plant, 30-
mile conveyance pipeline, and education and research facilities. The $1.5 billion Project will repurpose 16
acres currently occupied by a seawater-cooled power plant soon to be decommissioned and demolished—a
location that provides unique access to an unlimited supply of seawater as well as runoff from upstream
urban watersheds. With these key features, water agencies in Los Angeles County will have access to
enough water to supply over 1 million people in a drought or an emergency.

 

405 North Indian Hill Boulevard (909) 621-1266
Claremont, CA 91711-4600 (909) 621-1196 Fax

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 22 of 127

The Alamitos Resiliency Project has been purposefully sited and designed to also deliver substantial
environmental benefits. First, it will take in water from Alamitos Bay, an important residential,
recreational, and commercial part of the City of Long Beach (population 400,000) and prevent water from
stagnating and creating an ecological tragedy (e.g. algae growth, odors, a build-up of trash, an accumulation
of metals and bacteria, and fish kills). Second, it will use a patented combination of reverse osmosis
membranes and investment in a renewable energy supply that will save energy and fully offset any carbon
emissions. Lastly, the Project becomes a stormwater capture project by turning polluted runoff from
rainstorms into drinking water rather than allowing it to run untreated into the coastal waterways—in turn
removing harmful bacteria, hundreds of pounds of toxic copper, and tons of trash that would otherwise
pollute these valuable coastal areas.

The public and elected officials have voiced strong support for the Project. In March and April of 2019,
more than 500 people were polled, and 40 thought and political leaders interviewed, in the areas that
would be directly served by the Project. Results showed that 70 percent of people polled would support a
project like the Alamitos Resiliency Project while only 17 percent would be opposed (and 13 percent
undecided). In addition, results showed that the stormwater capture and treatment component of the
Project was a highly desirable element of the project. Meanwhile, the Project has received bipartisan
political support from former Governor Pete Wilson (R) and former Governor Gray Davis (D). Given these
results, public and political support for the Project appears to be very favorable.

Lastly, the Project has been designed to provide a true public benefit. It will be owned and managed by a
non-profit corporation comprised of local water utilities. This will ensure full transparency and
accountability. It will also be financed without debt which will greatly reduce the total cost of the Project
and help make water supplies more affordable to Los Angeles County’s large number of economically
disadvantaged families. In addition, it will create several thousand jobs during construction as well as
provide water supply security for the local economy during the next major drought or after the inevitable
major earthquake expected to hit Southern California. Finally, the education and research components of
the facility will foster innovation in water treatment technology as well as our understanding of coastal
water quality and ecology for future generations of Los Angeles County residents.

Without Devin’s personal dedication, leadership, strategic vision, financial investment, and unique non-
profit approach, the Alamitos Resiliency Project would not be happening, and his absence at this critical
juncture when the entire Project is coming together is potentially devastating. With the economic, political
and environmental stakes for the Project so high and the potential positive impact on California’s water
supply so great, Devin’s hands-on leadership is required to navigate the complexities and provide stability
to the delicate relationships among many diverse interests. A great deal of economic and political trust has
been developed in the Project solely because of Devin -- which stands to be lost with his absence.

With the utmost respect for this Court and your duties as Judge, | feel incarceration as punishment for
Devin will not serve society well at all. Using the professional skills and talents of Devin’s service will
provide more benefit to the community. Please give him this chance to redeem himself. | know he will
prove himself worthy if given a chance.

Res pectfully,

|)

Robert W. Bowcock

    
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 23 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 24 of 127

GITTI AND
PARTNERS

Associazione tra Professionist'

To:
The Honorable Indira Talwani
United States District Judge

Milano (Italy), 2 May 2019

RE: Devin Sloane
Dear Judge Talwani,
My name is Carlo Bruno and I am Mr. Devin Sloane’s attorney in Italy.

I am one of the founder partners of the law firm "Gitti and Partners” based in Milan, Brescia and
London (www.grplex.com). I serve as board member of the Scuola Europa School in Milan
(www.scuolaeuropa.it) and am also one of the assistants to the Chair of Private Law at the
University of Milan. I married my wife Antonella 19 years ago and I am father of two boys aged
17 and 16.

I am aware that Mr. Devin Sloane is being sentenced with respect to a federal crime involving
mail fraud related to college admissions.

Since 2013 I have had the privilege of assisting Devin and his family in all their legal interests
in Italy and I have assisted Devin, in particular, in many transactions and I can strongly affirm
his loyalty and trust. I can also testify the extreme generosity that he showed to so many people,
both in his professional ambit and also as a supporter of many charitable projects.

One could probably argue that the above statements may seem biased, given that I am his
attorney, and maybe to some extent they are (!), but instead of just words, I would like to
respectfully draw your attention to some facts which I can directly testify in person to confirm
my point of view.

In 2015 Devin’s family was selling the majority stake in large company belonging to his wife
Cristina and his wife’s sister, where he had served some time ago as a top executive in the
Houston office of the company and given his incredible management skills, had all the titles to
become CEO of that company following the passing of the founder, Cristina’s father. A normal
person in such a situation would have most probably tried to become CEO and to obtain as much
personal and economic advantages for oneself as possible. But Devin did exactly the opposite.
He did not candidate himself as CEO and when the sale process was in an auction phase, he

9172 Bilan IT. Via Rante o 26131 Rrecria IT ~ Piazza celia loosia 5

i

(il.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 25 of 127

GITTI AND
PARTNERS

strongly advised his wife and sister in law to prioritize the safeguard of the workers and personnel
of the company, even if that could have meant accepting a lower price offer for the sale of the
company. He also accepted a strict three year non-competition clause in the ambit of the final
sale in exchange for reassurances on a soft exit for the key managers of the company, who had

been close friends of the family for decades.

After the sale of the company, instead of just retiring or enjoying life and family, he put himself
to the test (yet) again starting from scratch a new venture in the water industry, now a very

successful enterprise.

Devin and his family are also extremely engaged in social and charitable work but they do it out
of the spotlight.

And, again, I would like to illustrate two facts that I am personally aware of.

Firstly, Devin and his family paid very high amounts of money (hundreds of thousands of Euros)
to refurbish the roof of a swimming pool, used by many disabled children in a building facility in
the municipality of Divignano (close to Lake Maggiore, in Northern Italy). Just across the road
from the pool they also built a soccer pitch completely at their own expenses. I assisted them in
the negotiation of the related construction agreements.

Secondly, I assisted them in two donations, each of 15,000 Euro, made respectively in 2016 and
in 2018, to the Italian Special Olympics Committee.

Certainly Devin is a person with economic possibilities which are out of the ordinary, but I am
equally convinced that his generosity doesn’t derive from his wealth, but from a quality of the
person and of his soul. Devin and his family are one of the rare exceptions where wealth and
generosity go along hand in hand. In my personal experience, unfortunately it is usually the
opposite.

Devin, as I know him, is a noble, generous, trustworthy person with a greatness of soul that I
have never met in my entire life.

He is also an excellent businessman, a man from whom it is possible to learn a great deal, above
all that one can do business respecting everything and everyone and this has been a precious
lesson for me.

Over the years I have appreciated Devin also as a husband, as a father and as a close friend and
our families have shared many wonderful moments together on vacation.

He is a very busy man but even so he never misses a game of his kids at school.
He is also a person who cares very much about others but those who, like him, face life with this

absolute - and nearly ingenuous ~ honesty and trust, sometimes risk not understanding the lack
of fairness or honesty which a third party counterpart may instead have.

iil).
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 26 of 127

GITTI AND
PARTNERS

Devin has a very dear wife, Cristina, who totally trusts, and believes in, him. She is an Italian
woman who lives in a country she adores but where she has no family members who can help
her at a time like this and who needs the support and presence of her husband, especially
considering that they have four children, the youngest of which is only four years old.

This situation for Devin, his family and those who care about him, amongst which certainly
myself, has been a tragedy, whatever the outcome. But at the same time, I am sure that Devin
has learned from his mistake. At the end, it's not how you fall but how you get up that truly
matters and I trust that Devin will be the incarnation of this principle.

If I may, with all due respect, I sincerely hope that you will be lenient with Mr. Sloane and may
take into consideration alternative measures of punishment to imprisonment, particularly
because the penalty that will be imposed on him will inevitably fall in first instance on his wife

and his children.

Respectfully yours,

 

wy cn

 

Carlo Bruno

Carlo Andrea Bruno
Partner

GITTI AND PARTNERS
studio legale associato

Tel. +39 02 7217091
Fax. +39 02 72170950
Mobile. +39 334 6203523

carlo.bruno@grplex.com
www.grplex.com | Twitter: @Grplex
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 27 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 28 of 127

August 8, 2019

Dear Judge Talwani,

My name is Paola Candiani and my husband is Paolo Borghi. We are 51 years old. | am the sister-in-law
of Devin Sloane, who married my sister Cristina.

We are an Italian family living in Milano. My husband is a lawyer and I take care of the family. We have three
children who are university students.

Paolo and I met Devin in 1998, some months before their marriage. Devin has from the beginning shown
himself to be a very good person, available and sincere, who became very close to our family.

To stay close to his wife Cristina and our family, he gave up residing in the United States to live with Cristina
in Italy. He had to give up several entrepreneurial businesses in the United States to work for my father s
company in Italy. Devin made a very important contribution to my father's company, by further developing

the business in international markets.

In the years he spent in Italy, Devin has established an excellent reputation, both socially and professionally.
In addition to this, he has always devoted time and resources to non-profit activities, for example, by organizing
recreational sports activities, games, workshops for disabled children.

Devin has also always helped our family in times of difficulty. In July 2002, Cristina and Devin had just
returned to the United States for the summer period when my daughter Bianca was admitted to the hospital
with serious and sudden health problem and in serious danger of her life. She was suffering from severe anemia
and renal block. Devin immediately flew back to Milan to help us. He took over the fulltime care of our other
two children allowing myself and my husband to stay at the hospital with our daughter, who was in the

intensive care unit.

On a family level, we have always seen Devin as a very caring and attentive father. Devin took his family back
to live in the United States after Cristina’s and my father passed away, but we continued to visit each other on
aregular basis. Devin was always a loving and attentive father and husband and a great uncle to our children.

In 2017, Devin learned that our eldest son, Giovanni, was going through a period of personal difficulty and his
university studies in Italy suffered. Devin immediately invited him to spend over a month with his family in
Los Angeles. He wanted to spend time with Giovanni and introduce him to a different country and lifestyle,
and let him improve his English. Devin has given Giovanni an open invitation to work with him after
graduating in Italy and live in America if he so desired. When Giovanni returned to Italy, he was more
confident and began to study with renewed commitment. Once again, Devin on his own initiative, reached out

to help our family at a difficult time.

Devin is a loving and attentive father who always tries to give the best to his children. This is a case where he
used poor judgment but was just trying to help his son. | know how much he deeply regrets his involvement
in the crime and the people he has hurt.

| respectfully ask you Judge Talwani to take into consideration Devin’s fundamental role within his family,
both for the ages of the children (the last two are 11 and 4 years old), and for my sister, who has had a difficult
time due to serious health problems and anxiety, Devin is always there to calm her down when she feels
anxious and overwhelmed by shouldering all of the responsibilities for my sister and the family, He also takes
care of the children. Devin has fully understood that he made a serious mistake and is prepared to remedy it.
1am sure that for him, for his family, and, finally, for the community, a sentence of community service would
be an excellent way for Devin to pay back for his mistake.

| therefore respectfully ask you to consider the above in your decision.

With respect,
Paola Candiani Paolo Borghi

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 29 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 30 of 127

LAW OFFICE OF MICHAEL G. DAVE |

TELEPHONE: SUITE 500 FACSIMILE:
(310) 284-2020 11377 WEST OLYMPIC BOULEVARD (310) 478-2666
LOS ANGELES, CALIFORNIA 90064

FILE NO.:

June 17, 2019

The Honorable Indira Talwani
United States District Judge

Re: Devin Sloane
Dear Judge Talwani:

[am aware that Devin Sloan is currently awaiting sentencing by you with respect to a federal
crime involving mail fraud related to college admissions. I am writing this letter in the hope that you
will favorably consider its contents in connection with his pending sentencing hearing.

I am a lawyer practicing full time in Los Angeles, California since 1965 currently as sole
practitioner. I have lived in West Los Angeles since 1953. I am married. I have five adult children,
one girl and four boys: my daughter, is a lawyer, currently retired; three of my sons are successful
businessmen, my other son is a physician currently retired.

I met Devin’s stepfather, Dr. Michael G. Goldstein, in 1953 when he and I were 9" graders
at Palms Junior High School in West Los Angeles and ever since that time to the present we have
remained good friends.

[have known Devin since he was seven years old. I became acquainted with Devin, and his
older brother Lance, as a result of my then wife’s (now deceased) and my friendship with his
mother, Gloria Goldstein (now deceased) and his stepfather. When Devin and his brother were
young children, his mother and step father would socialize at my home and they would bring Devin
and his brother along and they would play and interact with my children.

Over the years, I have interacted with Devin and have seen him grow and mature into a very
fine young man. My family and I have always had a very favorable impression of Devin.
Consistently, from the time of his graduation from the University of Southern California, Devin has
been a hardworking entrepreneur in his own business which he started after his graduation from
USC, and subsequently his oil and gas business in Italy and America and now in his very successful
water purification company.

Although a hard working business man, Devin is first and foremost a very loving and
dedicated family man and a respected member of his community. As his parents became elderly, he
was always there for them lovingly providing for them and all their needs.

I know firsthand of his honesty and integrity. Devin’s parents traveled with Devin and his
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 31 of 127

The Honorable Indira Talwani
United States District Judge
June 17, 2019

Page 2

brother two to three times a year for many years to India to the ashram of a world famous and
acclaimed holy man, Sathya Sai Baba. There Devin learned of the human values espoused by
Hinduism: truth, right action, peace, love and non-violence. | know him to consistently practice
these human values in every aspect of his life.

Devin has also been involved in the non-profit activities of the Sathya Sai Baba organization
including boys, teens and girls orphanages in India, the super specialty hospital in Puttaparthi,
Andhra Pradesh, India, and projects developed to provide water to various drought areas in South
India.

Other than handling a one-time non-business legal matter for Devin, I have not been in any
way involved with either his legal dealings or any of his past or present business ventures.

Whatever mistakes Devin has made with respect to the matter currently before the Court, |
know that he regrets them deeply and has learned from them. The effects his current situation have
had on Devin, his family and his business associates can only be characterized by one word:
devestating. Moreover, the effects of any incarceration would be financially ruinous to Devin, his
family and his businesses. Knowing Devin as I do, Devin, his family, and the community at large
would be much better served by Devin performing public service rather than any other form of
punishment.

In view of the foregoing, | urge this honorabfe court to be lenient in its sentencing of Devin.

  
 
 
 

ectfully,

cChael G. Dave
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 32 of 127
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 33 of 127

July 16, 2019
Dear Judge Indira ‘Talwani,

I am writing this letter for Devin Sloane, who I have known neatly all of my life. Devin has plead guilty to a federal
crime involving the College Admissions case. I know that this is a setious offense, and that Devin is very ashamed
of his mistake in judgment. But the Devin ] know is someone who has been a positive influence on just about
everyone who has ever known him, including me.

My mother was the swim teacher to Devin’s first two children many years ago. There was no prior relationship
between our two families. Neither one of my parents went to college, so during my later years in high school, I went
to Devin for advice and help when looking into schools to apply to. Even though he had a very busy life and a
family, he always made time to meet with me and give me good advice.

Throughout my senior year of high school, I was tecruited to play lacrosse at numerous universities across the
country. Although Devin couldn’t give me advice about my performance on the field, he taught me about the
importance of my gtades and work ethic. My athleticism could only take me so far, and as someone who had
slacked off in high school, I was in jeopardy of not getting into these schools because of my poor grades. Devin
instilled the importance of hard work on and off the field.

Devin was always very positive and motivated me to be my best in whatever I did. By February of my senior year I
made a 3.1 gpa, the highest of my high school grades. That meant I was accepted at Thomas College to play

Lacrosse and received both Academic and Athletic scholarships. Without Devin pushing me to be a better version of
myself, I do not know how that last year of high school as well as college would have turned out.

In the summer of 2015, I volunteered at Heritage Christian High School to help the Italian Special Olympic team.
Although I am not Italian, the reason I was there was because of Devin. He had sponsored the entire team to come to
Los Angeles from Italy, covering all the costs for the athletes and coaches. He didn’t do it so that the local news
would do a story on him, nor did he do it for his social media page. He did it as an act of kindness, compassion and
generosity.

In the Fall of that same year, I transferred to a new school in Northern California. The Athletic and Academic
scholarship I had only covered part of the tuition, and I had to pay the rest. My parents worried that they couldn’t cover
the cost and it neatly caused me to drop out of school or quit lacrosse.

When Devin heard about the situation, he insisted that he pay for my entire college tuition that semester. That was
an enormous gesture, especially coming from someone who was not my relative.

Throughout the last few years I have seen Devin less frequently as we both have busy lives. When I heard about his
actions in regard to his son’s entrance status in college, I was extremely shocked. It was completely uncharacteristic of
him. This is a man who has done nothing but good deeds and hatd work throughout the entirety of his life. ] am not
defending the actions that he chose to do, but rather asking you to look at the man’s entite life.

I was the first person in my family to attend and graduate from college, I now have a degree in PR & Marketing and
was a collegiate athlete. | am prepared with the proper tools and mindset for a successful future. I credit this all to
Devin Sloane. Please allow this really wonderful, caring man to stay with his family. He knows what he did was
wrong and has taken responsibility for it. I know he will continue to help others reach their goals.

Respectfully,

Ph

Brett Michael Davis

   
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 34 of 127

10
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 35 of 127

July 16, 2019

Honorable Indira Talwani,
United States District Judge,

Thank you for taking the time to read our letter regarding our friend Devin Sloane. My name is
Rosana Davis, and I am writing this letter on behalf of my husband Jeff, and myself. We are a family
of four.

Our eldest Brett is twenty-three and graduated from Dominican University in San Rafael, California in
2018. He is the first in my family to do so. He played Lacrosse in middle school, high school, and all
through college. And in the interim we expected him to work at least part time and keep up with his
grades. We are very proud of our son. He stuck with Lacrosse and we feel it did keep him out of
shenanigans. He currently is Head Lacrosse Coach at Notre Dame College Prep in Sherman Oaks,
California.

Jared our youngest is twenty-one and is currently attending Colorado State University, and majoring
in Electrical Engineering with a minor in Japanese. He is studying in Japan this coming summer.
Both boys graduated from Chaminade College Preparatory in West Hills, California.

My husband Jeff was born in Maine. He is an Actor/Handyman and works very hard to provide for
us, almost to a fault. He is a wonderful man. Every penny he earns is for us, and especially our boys.
We both have tried our very best to guide our kids in the right direction.

Iam a swim teacher, born and raised in Los Angeles, California to Mexican immigrants. I have been
teaching swimming for twenty-four years. Sometimes it is difficult to make ends meet on what Jeff
and I make but God is very kind to us and always seems to put certain situations and people in our
path for a reason.

I started my own swim business in 2000, and have worked hard to make it what it is. Its success is
able to provide for my family, especially for my kids and their education.

Your Honor, we have known Devin, and his family for sixteen years. 1 was Matteo’s swim teacher
then I. and now the Sloanes’ three-year-old daughter, Is. From the first lesson
with Matteo, I knew they were good, decent people. No airs in their demeanor only humility. Jeff and
I in the past used to host Taco Nights at our home. On one of those nights we invited Devin and
Cristina and to our surprise, they showed up. On various taco nights I would ask Cristina to help me
by baking brownies. She never said no and I am sure if I had asked Devin to bake them he wouldn’t
have said no either.

Our family has been included at many of their family’s dinners, baptisms, birthday parties, movie
nights, and memorials. Devin and Cristina have always made us feel like we were one of the most
important guests at their dinner table. In Devin’s busy life, he always took the time to ask Jeff about
his acting career and will even call or text him no matter the time, to say that he had just seen him on
TV. I can tell you those calls meant so much to Jeff. And he always grilled me about my boys.
Making sure they were okay and if they were doing well in school.

Whenever the Sloane’s traveled, I would ask them to please bring me back a religious relic from their
destination. I have a beautiful figurine of Our Lady Madonna holding baby Jesus, and a necklace that
Devin picked out for me to wish me well.

Last year, Devin and Cristina were invited to meet Pope Francis, and they in turn brought me home a
beautiful opal Rosary. I have so many rosaries from their trips that I can only hope I will use them all
in my lifetime. There are many, many other kind gifts they have given me but I truly treasure these
the most.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 36 of 127

Judge Talwani, because I have such respect for our justice system and for Your Honor, the words I
write are not without true regard. It is very important that I try to get my feelings across in hopes that
you may understand the love, respect, faith, and appreciation I have for Devin, his family, and the
impact of incarcerating a man who is a garden of good deeds. Contrary to his financial success,
Devin has had to work hard for what he has. He started as a teenager washing cars, and turned that
into a successful business. His kids are the most important things to him. is such a

daddy’s little girl that I have had to ask Devin over the years not come down to the pool area to
watch swim with me because as you can imagine [i gets silly when Devin is there.

He encourages them to each work hard. Like all fathers he just loves them so much. He has been
such a support to Cristina, and her father before he passed. He took such wonderful care of Cristina
when she had her double mastectomy last year, and most recent with her follow up surgery. Devin’s
family, friends and people he doesn’t even know are important to him as well.

About five years ago our son Brett’s friend committed suicide. Andrew was almost eighteen and a
twin. I was in complete shock but I remember telling Cristina about Andrew over the phone. About a
half hour later Devin called and said, “Please ask Andrew’s mom if I can do anything for them,
anything.” Your Honor, only certain people are special enough to stop, and think about others even if
they do not know them. I will never ever forget that. | knew what Devin meant. He was offering a
single mom monetary help.

It was the summer of two thousand fourteen when I received a call from Cristina asking if my family
would please help her and Devin with the Italian Special Olympics Team. I wasn’t sure what that
meant but of course, we said,” Yes!” I just remember being asked to meet Devin and Cristina at one
in the morning on the corner of Sepulveda Blvd and Burbank Blvd in Sherman Oaks, California.
When we arrived, we saw many of the Sloanes’ other friends there that were also asked to help.

‘Then, three charter buses showed up with the Italian Special Olympics team. I can remember all of

us helping the kids and adults off the buses, and then help take their belongings to the hotel rooms.
That night was a big blur but ] found out later that Devin and Cristina were hosting/paying for the
teams lodging, food, transportation and everything else during that competition week in Los Angeles.
When our son Brett applied to Dominican University, we knew the tuition was high, but even with a
Lacrosse scholarship the expense was more than we expected. Cristina and I were having lunch

and she asked about my kids and I mentioned that Brett was accepted to Dominican University. Your
Honor, Jeff and 1 have never been the kind of people to complain about our economic difficulties. But
this particular day I felt very vulnerable and I told Cristina about my problem and how we made a
commitment to our children that their job was to get in to a university and our job was to pay for it. My
swim season was not in full force yet. Later that afternoon, I received a call from Devin committing to
pay Brett’s first semester’s school tuition. I was dumbfounded and in complete shock. That kind of
generosity I would say only comes from a family member not so much a friend. No one in our
respective families could or offered help. God really did perform a miracle through Devin and

Cristina that day.

I have always been honored to be considered a friend of the Sloanes. We have had differences of
opinion on almost every topic on earth but for every difference, I have grown to cherish them even
more. Not just because of their generosity but because their example of generosity and kindness.
Jeff and I in turn have done for others in smaller capacities, like what was done for our son Brett.
Devin’s mom in her last years was suffering from Alzheimer’s. Cristina and Devin were responsible
for Grandma Gloria financially and spiritually. I remember personally watching Cristina and Devin’s
commitment to his mother’s welfare, always making sure the nurses attended to Grandma Gloria
properly. She was always clean and coiffed. Devin would say it was important that she continue to
maintain her dignity. I know that Devin would also accompany his mother to various doctor
appointments and he was there through her surgeries and all her needs. Devin adored his mother.
Our family is aware of Devin’s involvement in the college admissions scandal. We are shocked and
disappointed. Yet, we know Devin as the man he is, the man who does good for everyone around
him. His will, his heart, and his spirit, are not in your everyday man. He has given so much to his
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 37 of 127

friends, family, strangers, and community that we may never really know how many he has truly
helped along his path.

With all that said, it is in my humble opinion that putting a man like Devin in jail would not do any
good for anybody. In fact, it would impact his family to a great degree. He has three children at home
all under the age of sixteen including a young daughter. It is our belief that leniency in this case
would make sense as Devin has always been a hardworking, upstanding, and law-abiding citizen.

Our world would be better served if he continues serving our community. Although his judgment in
this situation was definitely flawed, his good judgment and good will exceedingly outweigh this one
poor situation, and it should not define who Devin Sloane is.

udge Talwani, thank you for being so kind in reading our letter. May God bless you, and the work
8 y & 8 y y
you do.

Yours Respectfully,

dun

Rosana Davis

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 38 of 127

11
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 39 of 127

May 21, 2019

Dear Judge Talwani,

| feel as if | have known Devin Sloane forever. He is the brother of my son-in-law Lance Sloane
who has been married to my daughter for 32 years.

| was very close to their mother Gloria and knew the love that was there throughout their lives.
She raised them with love, teaching them the values that they carry with them today. Respect,
compassion, truthfulness and integrity.

When Devin married, and they started their family is when he blossomed. He was meant to be a
father. | have enjoyed watching the way he has devoted his life to them.

They have always contributed heavily to charitable organizations and have been very active in
their community and schools for their four children.

As a Grandmother, | am around many parents and | watch the ways that they interact and
behave with their children. When | see Devin with his children, | am very impressed by his
character as a father, husband and as a caring, compassionate human being. His mother would
be very proud!

   
   

Respectfully,

Linda Gray
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 40 of 127

12
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 41 of 127

Joshua Haacker

May 1, 2019

The Honorable Indira Talwani
United States District Judge

RE: Letter of reference on behalf of Devin Sloane

Dear Judge Talwani:

| am the Managing Partner of Muldrow Partners LLC, an advisory and investment firm that partners
with companies striving to implement water, clean energy and climate solutions. | am a resident of
Los Angeles, CA where | live with my wife and two children.

| am aware that Devin Sloane is being sentenced with respect to a federal crime involving mail fraud
related to college admissions and appreciate the opportunity to submit this letter of reference on his
behalf.

i have known Devin since December 2015 and have worked for him at his company, Aquatecture, LLC,
over two different periods since that time. The first was for a short-term business development
engagement during the first half of 2016 and the second was from August 2017 through April 2019
as Chief Investment Officer. During that time, | had the chance to meet Devin’s wife, his four children
and a number of his extended family members and friends.

Devin is incredibly family-oriented and prioritizes commitments to his family above all else. He speaks
frequently and proudly of his children in the office, and each has visited him there more than once.
Devin and his wife are extremely generous, both with their time and their money. Two of the non-
profit organizations they support are also connected to the team at Aquatecture — the office manager,
who is Italian, was hired by Devin after they met while hosting the Italian Special Olympics delegation
in Los Angeles, and the former Investor Relations Manager had previously worked with Devin at
UNICEF.

Devin’s vision for Aquatecture is to solve the world’s greatest water and wastewater problems. Under
his leadership, the company is seeking solutions to ensure safe and reliable access to drinking water
and the protection of the environment through new wastewater technologies and systems. The
company strives to incorporate an educational component, primarily targeting children, into each of
its water projects. As head of the investment team, | executed against Devin’s mandate to identify
investment opportunites that were both profitable and had a broader social or environmental
benefit.

pg. 1
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 42 of 127

| believe that Devin regrets his role in the college admissions events, and has learned from his mistake.
The situation has been incredibly difficult for him, but particularly so for his family. As a husband and
father myself, | can only imagine how difficult this period has been.

| respectfully request your consideration of Devin’s sentencing in the broader context of his role as a
generous benefactor, social-minded professional, husband, and father, and hope that you will
consider leniency in your sentencing.

Res 1p

VY

J hu Haacker

pg. 2
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 43 of 127

13
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 44 of 127

July 17, 2019
Gear Judge Talwani,

My name is Mike Harnilton, fam a teacher and coach at the Buckley school in Sherman Qaks California.
ve coached all three of Devin Sloane's boys; Mateo in football, [Jia football and basketball and
GBB in basketball.

‘ve been teaching at the Buckley school for 16 years. | am alse the high school varsity boys basketball
coach. I've won multiple championships on the high school level and in middle school. | alse started a
program called AAMMP, the African American Male Mentorship Program. it’s a prograrn designed to
help African American boys navigate our independent school and provide consistent, daily support.

While | truly enjoy teaching, coaching and mentoring, sometimes the highlight of my day is actually
meeting and interacting with parents before and after games. | arn a demanding coach. | believe that
students should try their very best at all times. There is so much to learn from tearm sports, and
everyone has to do their part. | teach my students that a team is only as strong as its weakest link.

Buckley is a private school and many of the parents are affluent. Sometimes my coaching style is
unfamiliar to many of the parents and students. As | look back on my career, the things | remember
most are the parents that supported me as | groomed, developed and tried to bring out the very best in
their children.

Devin Sloane was at every game that | coached Mateo, [EJand ME He was there before the game
started and was usually the last parent there. He would often walk with me off the field, off the court
and even to the parking lot, Afterwards, we never discussed the game, the way his kids played or the
result, Devin would ask me, “How is your family?" “How are you?” “Are you happy?” | found this pretty
unusual, | have coached a lot of kids and been around a jot of parents and no one ever asked about me
ar how | was, My background and lifestyle are much different than the kids and parents that attend
Buckley.

| was born and raised in South Central Los Angeles. This Is a tough community with gangs, violence and
chaos around on a daily basis. | am the youngest of three boys. My mother worked at the DMV. We
never had a car and took the bus most places to get around. My mom made $650 a month. $250 went
towards rent, and near the end of the month we had very little food. We relied on friends and family to
make it often times. My mom bussed us to the San Fernanda Valley for schaol to get us away from the
gangs, and kept us in church.

I never met my father. But growing up, the men in church and my teachers meant everything to me. |
was the first person in my family to ever go to college. | graduated in S years with a degree in African
American studies and a degree in Political Sclance fram UCLA. | paid my way through school cutting
hair, working on campus and coaching at the YMCA.

| say all this to explain that despite where | came fram and my coaching style, Devin Sloane has been an
amazing parent and supporter. He never criticized me in public or private about the way | coached his
sons. He never even questioned me about it. He would often tell his kids to work harder if they wanted
to play for Coach Harmiiton. Study your plays and know what you're doing when you get out there. |
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 45 of 127

should alse mention that Devin is a warm, loving parent. He has an easy way of communicating with his
sons. Yet, he has always supported mie,

His comments to his sens are very rare at my school. Usually parents cornplain to administrators and
others about the coach. | didn’t know this until later, but Devin was on the schoal board, as a trustee. He
could have made a lot of noise and complained about me, but he never did. Instead he told his kids to
work harder,

Devin's attitude and demeanor towards me has always been supportive, kind and caring. When he saw
ry kids, he always had a nice comment or compliment for my children, He would say your kids are so
well behaved and nice. He would say things that he didn’t have to. Devin did this for five years and never
asked me for anything. Frankly, | was waiting for him to ask me to play his sons more. Give his sons
special treatment, or be nicer te his sans, but he never did. i truly believe Devin Sloane is an amazing
man and father. | don’t cut anyone any slack and see right through things that are disingenuous. | know
when parents are playing angles, want or need something from me.

[no longer coach Mateo, Illor @BE, but Devin still calls me. He sends me videos of his kids. He
checks on me and asks me the same questions he always has. | realize he does these things because he
genuinely cares. We have two completely different lifestyles, but yet he considers me his friend.

Two years ago, while i was coaching (EE, we won a football championship and a basketball
championship. After the game, he took the entire team out and gave me this really big trophy. He had
the trophy engraved and it said “COACH OF THE GECADE?” on it. It had John Wooden quotes on it as well.
After the basketball game. He was insistent that my family come to the restaurant. He presented me
with this really large trophy in front of my family, the team and everyane in the restaurant.

What | also remember is that {J was not a starter on that team. He didn’t play a lot. | marvel at why
any parent would do something so kind and so genuine. | am a very strong and prideful persan, but as |
think of all of this as | write it, | begin to cry. My wife puts up with me giving so much of my time and
energy to the kids that | coach during the seasons. It meant a lot ta me that she was with me the day |
received the trophy, My kids will never forget what they saw and heard that day either.

Your honor, | can honestly say that | have a lot of love for Devin, He’s been a brother and friend to me.
He’s been extraordinary to me and my family and has never asked for anything in return, He isa
genuinely good person with a great heart. | can say this only because Ive seen it and felt it.

iam set familiar with all that has taken place with Devin and his legal issues, but i can say this with great
conviction and humility, that Bevin does not belong in jail or prison. | can’t imagine life for his three boys
without their father. As someone who grew up without a father, this for me is unimaginable. | am deeply
saddened over this. | hope and pray that Devin doesn’t spend time away from his family. | pray that this
letter sheds same light on the person | have came to know and love,

  

Respectfully, 4 a
pe ’
in fb = fos.med f ms be ao of / 3 Z a
_f /
Mike Hamilton

Teacher
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 46 of 127

14
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 47 of 127

May 10, 2019
The Honorable Indira Talwani, United States District Judge
Dear Judge Talwani,

| have been a close friend & business associate of Devin Sloane for over 17 years. | am writing
this letter to provide the Court with my experience with him and to ask for leniency in his case.
| aware that Devin has pleaded guilty in a federal fraud case involving college admissions.

| have been married for 33yrs, have 2 sons, 2 amazing daughters-in-law and now we are blessed
with 3 grandchildren. My family means everything to me and | would trust Devin with any
member of my family. | would like to give you an important example, one of many interactions
between myself and Devin Sloane which show his true character.

In 2008, | was a real estate developer in Arizona, Utah and New York. Our small company had
grown to be an inter-state development company. We were building residential, mix-use and
hospitality. | had met Devin Sloane years before through his brother. At the time, | was also
investing in TV & Film.

Devin and | formed a partnership and created a Film Finance & Development Company with
others. Each partner contributed significant capital and we made the decision to secure a line of
credit in which each one of the five partners had to provide financial statements and personal
guarantees.

From 2007 — 2009, the company made one movie that went to the Sundance Film Festival, and
developed two other projects. Then the effects of the Real Estate downturn really began to
affect 3 of the five partners of which | was one of them. We were facing the possibility of
personal bankruptcy. It did not affect Devin as he was primarily in the Oil business.

At the same time, the bank loan for our film company had matured and was nearly 7 figures.

| immediately called Devin and met with him to explain that | may be faced with personal
bankruptcy and that even if | didn’t file, | was in no position financially to provide my portion of
the loan. Devin told me not to worry and that he would cover me. | promised Devin that | would
work tirelessly to try and monetize the two remaining assets in the company with the hopes
that he would be made whole. This was not and never has been a condition of Devin helping
me out.

Devin’s actions saved me from bankruptcy in that situation and, if that wasn’t enough, he
offered to help me get back on my feet in the real estate development business, remodeling
homes.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 48 of 127

If Devin had not stepped in to help me during this unfortunate time, it would have resulted in
me having to sell my home and liquidate all my assets. This would have devastated my family
and well-being. Devin let me out of my moral obligation for the greater good of my family and
did not enforce the agreement. | will forever be grateful.

From my recent conversations with Devin, | know he is ashamed and deeply hurt by the
decisions he made and the negative effect his actions have had on his son, family and society. |
know that Devin will work tirelessly to rectify this situation and repent.

Judge Talwani, | implore you to consider the consistent historical actions by Devin depicting
honor, dignity, honesty, responsibility and charity as being the true foundation of whom Devin
Sloane is as Son, Father, Husband, Friend and valuable member of society. It’s sad but true that
you can spend a whole lifetime building an honorable reputation and lose it in seconds. But you
can’t change the essence of a person. Devin is an honorable, gracious and humble man who
made a mistake. He has admitted his mistake and wants to repay his debt in a way that gives
back to society.

In closing, | ask that you not take Devin away from his family as they need each other now more
than ever. | ask that you also consider the countless organizations like the Special Olympics, and
people like myself that rely upon him. | assure you he will diligently perform any form of
community service and repentance you may impose.

Respectfully yours,

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 49 of 127

15
oss mmm AS@.1:19-Cr-10117-IT... Document 462-5-~-Filed-09/19/49-—Page-50-Of 42 Fr

 

May 8, 2019

The Honorable Indira Talwani
United States District Judge

4 Courthouse Way, Suite 2300
Boston, MA 02210

Dear Judge Talwani,

I write to you today on behalf of my colleague and client, Devin Sloane, who is being
sentenced with respect to a federal crime involving mail fraud related to college
admissions. My name is Emily Distel Herman, I am a small business owner and former
Deputy Director, Southern California for UNICEF USA. Since leaving UNICEF USA in J uly
2017, Ihave been working as a consultant to nonprofit organizations, foundations and
family offices who are making meaningful, scalable impact on the world. My husband
and I now reside in Boston, MA and we are expecting our first child, a daughter, in
September.

Thave known Devin since early 2014, when, as Major Gifts Officer for UNICEF USA, it was
my job to engage Devin and his family in UNICEF's work to save and protect the world’s
most vulnerable children. Devin and I struck up a great rapport early on. I was especially
impressed that when Devin promised to do something - from returning my phone call to
executing 5-figure philanthropic gifts - he always followed through. Devin sought no
special recognition or fanfare, he was only low-key, straightforward and extremely
generous. I worked one-on-one with more than 120 major donors to UNICEF USA, but
Devin was truly exceptional.

When I left UNICEF USA after 8+years to relocate to Boston, Devin asked that I help him
with his family office and new social enterprise, AquaTECTURE. lagreed without
hesitation because of my deep respect for the way that Devin works and because I was
inspired by Devin’s decision to harness his capital to accelerate the transformation of the
water sector - a challenge so expansive and expensive that few private investors have
dared to take it on. At AquaTECTURE, Devin asked that I help him meet other
philanthropists and mission-driven investors who have an interest in water. In the 18
months that followed, I became even more impressed by Devin’s focus and work ethic,
and by the quality of the team at AquaTECTURE. They are smart, innovative,
professional, creative and nimble. Devin has attracted top talent to his firm because of
who Devin is - a person of the highest integrity and aptitude.

Most recently, Devin and I have been working in conjunction with Special Olympics to
build an independent school-based program that will expand one of Special Olympics’
marquee initiatives - Unified Sports - into new communities in Southern California and
Case 1:19-cr-10117-IT Document.462-5....Filed-09/19/19.Page-51-0f 427.-----

beyond, Unified Sports encourages athletes with and without intellectual disabilities to
play sports together on the same team. It's inspired by a simple principle: training
together and playing together is a quick path to friendship and understanding of our
differences.

It's this most recent work where I've seen Devin light up from within. He is so passionate
about improving access and inclusion for people living with intellectual disabilities and
he’s actively working to build new ways to share the Unified Sports movement more
widely. Devin embodies the true meaning of an altruist, and I know that this is only the
beginning of his philanthropic journey.

Judge Talwani, I hope that you will consider leniency in Devin's sentencing. He has
learned from his mistake and is deeply remorseful. Our community will be so much
better off with Devin working among us, rather than from behind bars. I thank you for
your review and consideration of this letter and I welcome the opportunity to answer any
additional questions that you might have.

Respectfully,

ft
/

iy + £ _—
in M/) H renee

Emily Distel \adrman
EDH Consultin

    
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 52 of 127

16
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 53 of 127

   

children first.

May 16, 2019

The Honorable Indira Talwani
United States District Judge

clo Nathan Hochman, Esq.
Morgan, Lewis & Bockius LLP
2049 Century Park East, Suite 700
Los Angeles, CA 90067-3109

Dear Judge Talwani:

i write to share with you the partnership | have enjoyed with Devin Sloane over the past five years in my role
as Regional Managing Director, Southern California, for the United States Fund for UNICEF, doing business
as UNICEF USA.

UNICEF was founded in 1946 to help children in postwar Europe, China and the Middle East. Since then,
UNICEF has helped save more children’s lives than any other humanitarian organization, and it depends
entirely on voluntary contributions. UNICEF USA was established in 1947 to support the work of UNICEF
and other efforts on behalf of the world’s children through fundraising, education and advocacy.

It's been my pleasure over the past five years to work with Devin in his involvement with UNICEF USA.
Devin has been a donor since 2010, contributing significant funds to bolster UNICEF's global programs.
Devin, particularly, has been generous in supporting UNICEF USA's partnership with Special Olympics. The
exciting partnership is designed to support programs around the world that look to create change for children
with disabilities by championing their rights and promoting inclusion.

We were excited last year to begin exploratory conversations with Devin and his company AquaTecture, to
help deliver clean water and sanitation systems to several districts in Peru identified by UNICEF to be the
most urgent in addressing the well-being of children and their families. Devin voluntarily involved members of
his team to talk through solutions and services that his company may contribute in-kind to help UNICEF
make transformational impact on the ground.

Every day 15,000 children lose their lives due to causes we already know how to prevent. I've admired
Devin’s commitment to not only contribute generously of his time and resources, but I've been most inspired
by his concern and values-centered approach to engaging his family in UNICEF's mission as well as rallying
his network to put children first globally.

| look forward to our continued partnership in working to ensure every child can reach his or her full potential.

Respectfully yours,

 
 
 

  
 

Amber peri
va

UNICER USA (0351 Santa Monica Boulevard, Suite 402, Los Angeles, CA 90026 Phone 310-277-7608 unicefusa.org
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 54 of 127

17
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 55 of 127

July 16, 2019

The Honorable Indira Talwani
United States District Judge
District of Massachusetts

1 Courthouse Way, Suite 2300
Boston, Massachusetts 02210

Dear Judge Talwani,

My name is Dr. Eric M.V. Hoek. Over the past 17 years, | have been a UCLA environmental engineering
professor focusing on understanding, improving and applying membrane technologies to water treatment,
desalination and reuse. | have over 200 scientific publications (on Google Scholar), over 70 patents filed worldwide
on membrane and desalination technologies and | am the Editor-in-Chief of the Nature journal npj Clean Water. In
addition, | have been a co-founder of six water technology companies based on my UCLA inventions and industry
experience, where we have developed a number of technologies and projects related to water treatment and
desalination. | have also served as an advisor to various municipal water authorities and private companies on the
design, operation, maintenance and upgrading desalination and water reuse plants.

Over the past 3-4 years, | have had the opportunity to get to know Devin Sloan, and recently, | was briefed
by Mr. Tom West on the scope of the Alamitos Resiliency Project’s seawater desalination facility. | believe Devin’s
vision, leadership and continued involvement is critical to the timely success of this seawater desalination project.
He is also investing in innovative, new water technologies, which will ultimately be critical to develop innovative
and cost-effective water supply solution to Southern California’s perpetual water shortage problems. The
technologies that he has directed his team to use for the Alamitos project are quite innovative, and will help to
both deliver lower energy consumption at the Alamitos project and to advance the state of the art for seawater
desalination. Also, his vision to capture, treat and reuse stormwater runoff with the desalination facility will
remove significant amounts of trash, copper, and zinc that would otherwise pollute the nearby beaches coast
waters. These, and other innovations of the project, will be valuable contributions to the water industry and to
improving the lives of local residents with a new source of clean, reliable water.

| believe that Devin’s continued, uninterrupted involvement and leadership in the Alamitos Resiliency
Project will be critical to the project’s success, and his dedication to commercializing innovative technologies that
the water industry needs will allow us to more sustainably meet future water supply challenges in California. As
such, with the utmost respect for this Court and your duties as Judge, | feel incarceration as punishment for Devin
would be detrimental to bringing these important innovations to good and valuable use.

Respectfully,

Cai hy Vfeb

Eric M. M. Hoek, Ph.D.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 56 of 127

18
-Case.1:19-cr-10117-IT Document 462-5. Filed 09/19/19 Page 57 of 127

June 28, 2019

Dear Judge Talwani,
Please accept this letter in reference to Devin Sloane.

My name is David Ireland. | ama 53 year old resident of San Dimas, Ca. I have
been married for 27 years and am the father of 3 children between the ages of 17
and 22. As General Manager, | operate our family business (an International
Grocery Store) located in Redlands, Ca. which my family built and opened in 1996.
| have been active in the Redlands and San Dimas communities as a businessman,
Little League and Pony League baseball coach, as well as an active member of
Christs’ Church of the Valley in Covina for the past 20 yrs.

| am aware that Devin is being sentenced with respect to a federal crime involving
mail fraud related to college admissions. | have known Devin as a friend since
1980 when we met in High School. | have always known Devin to be kindhearted
and considerate.

Our paths crossed only occasionally in the years after high school as we were both
hard at work and pouring ourselves into our families. | would speak to Devin from
time to time and it was always good to hear from him. Recently (just under 2
years ago) Devin called to check in on me when he became aware that my Son

as in the middle of a life-threatening battle with brain cancer. At 15 im
had just come out of his 24 brain surgery and was beginning another round of
chemo and immunotherapy at Children’s Hospital Los Angeles. During the
conversation Devin invited us to join him in attending the Special Olympics. He
was hosting a contingent from Europe for the event and generously offered to
include our family. We were unable to attend due to our circumstances, but
shortly thereafter, to our surprise, we received a generous check in the mail from
Devin and family to help with Gage’s medical expenses. Not sure Devin realized
it, but his generosity allowed our family to stay current with the added out of
pocket medical expenses related to {J procedures and treatment without
having to liquidate assets to do so. Devin would check in with me periodically and

Scanned with CamScanner
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 58 of 127

would always ask if we needed anything. He always conveyed that it was his
honor to help and encouraged me to reach out if there was a financial need.

From talking to him, | believe Devin has learned a hard lesson from this mistake. |
also know he will continue to be a positive contributor to all he comes into
contact with in his community and beyond. He is extremely concerned for his
wife and children. | would hope that punishment alternatives (such as community
service) be seriously considered as an alternative to incarceration as | believe our
community would certainly be better off based on his generosity, both in terms of
financial and personal support.

Respectfully,

David Ireland

 

Scanned with CamScanner
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 59 of 127

19
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 60 of 127

May 1, 2019
The Honorable Indira Talwani, United States District Judge

Dear Judge Talwani,

My name is Sujana Jukes. | am a mother of two and a stay at home mom. | have known
Devon my entire life, as his mother Gloria was my godmother.

Devon is 14 years my senior and has always treated me like his sister, he is a good man.
He is kind and generous with his time. Most young men would not have taken the time
to include an awkward teenager in their life. However, Devon always did. He showed me
the projects he was working on and explained how and why he thought they would
succeed.

| remember when | went to his apartment in Hollywood and he was showing me one of
the paintings in his apartment and he was so excited about it. At first, | thought it must
be because it cost a fortune as ! am not an art enthusiast, but it was because he had
been given a piece of Cristina’s family history and that meant the world to him.

He is a family man who loves his family and his friends more than anything in the world.
| have witnessed the kindness and generosity he has showered on all around him. He
and Cristina would visit me in my dinky little apartment next to the freeway. They would
share my attempts at home cooking with only praise and love.

He has raised his children with values and respect. And to me that is more important
than anything. | do not believe he would intentionally jeopardize his relationship with
his children. | remember visiting and sitting in his study watching as he went over his

kids homework with them. Helping {J rehearse a speech for school and helping i
with his math’s homework. He also has a three-year-old girl, J} who deserves the

opportunity to have Devon with her. Please be lenient for his family’s sake.

He has always been a friend to me, and | love and respect him please think kindly of
him.

Respectfully,
~ eee JUA <=

Sujana Jukes

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 61 of 127

20
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 62 of 127

April 29, 2019

The Honorable Indria Talwani
United States District Court

Dear Judge Talwani,

| am writing this letter on behalf of Devin Sloane, whom you will be sentencing for a federal
crime involving mail fraud related to college admissions. My words to you not only come from
my heart, but also come from a place of understanding of the man who will stand before you on
the day of sentencing. | ask your indulgence to allow me to communicate with you my
knowledge and understanding of this truly decent human being, Devin Sloane.

My name is Michele Kaplowitz and | am 74 years old. Raised in New York, | currently live in
Medford, Oregon with my husband, daughter and son-in-law, and two grandsons. We have
another daughter and two more grandchildren who live in Montana. | was twenty-four years old
when | left New York on a spiritual quest to India. | lived at the Ashram of Sri Sathya Sai Baba
for approximately fifteen years. This is where | first met Devin, he was about nine years old. |
became fast friends with his mother Gloria.

Some of our teachers’ words were “Be Good, See Good, Do Good, Love All Serve All’ and so
much more. Through the years of his many visits, | saw Devin mature and put these words into
practice. It is one of the reasons he developed the clean water purification system. It’s a
business that would benefit the planet and to leave a legacy for his children.

When his mother was diagnosed with Alzheimer’s and in need of constant care, it was Devin
and his wife, Cristina, who stepped up to take care of all her needs. Devin visited his mother
almost daily, providing her with total love and devotion. Though she could no longer speak and
was totally incapacitated, it was extremely important to Devin that his four children know and
understand that their grandmother had great love for them. Devin and his family continued to

provide loving contact with Gloria, such as home visits, birthday functions and outings, even
though her physical limitations were extreme. When his mother passed, much to our sorrow.
To help fill the gap and loss Devin had me act as a surrogate grandmother and this allowed me
to share so intimately in his family. What a great privilege Devin provided for me to share in the
love of this great family.

Devin is a man of sweet and good character. He loves his wife and loves his children with great
passion and concern. | have personally witnessed Devin’s interactions with his children,
rehearsing speeches, helping with homework assignments, reviewing spelling tests, and
anything and everything that his children required. He provides loving support, spiritual
guidance, and total dedication to ensuring his family’s happiness. One morning | was asked to
wake up his son, Leo. What a pleasure that was for me to see this boy’s beautiful, smiling face.
| told Devin how happy that moment made me. Devin said, “yes, | know. | experience it daily”.
His family is his greatest asset as well as his most abundant joy. Devin is the bedrock of his
family and they need him to be there.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 63 of 127

The many charities he helps financially support are numerous and varied. He loves people for
who they are, not for what they can do for him. One time | expressed to Devin my appreciation
for what he had done for Special Olympics, Devin’s reply was “what Cristina and | have done for
the Special Olympics’ team is nothing compared to the joy those kids have given to us’.

Devin's joy for the good deeds he performs for his family, his friends, his many charities, and his
employees is bringing happiness to their lives. He is a teacher to many, a mentor to a few and a
true example of a person who continually shares his many blessings.

As human beings, we are all flawed and fallible. However, the character of a person is not
found in his mistakes and indiscretions, but in his amends. Your Honor, Devin Sloane will stand
before you for sentencing for a federal crime. | ask you to please look beyond his crime and
look into the heart of this decent and caring man. Devin made an error in judgment and a big
mistake. Please look beyond this misstep and into the past, present and the future of this kind
and generous human being. He will stand before you, heavy in heart and forever repentant —
but with hope in his eyes that you will be able to see and believe that he is a good person who
has the potential for making the world a better kinder place for many.

Your Honor, Devin has already paid dearly for his mistake and is devastated for the impact that
this has had on his family. If you will please give this man another chance, | give you my word
that Devin Sloane will make you proud and happy that you gave him the break he truly deserves
and has earned over his lifetime of service.

Respectfully yours,

ichele Kaplowitz

 

   
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 64 of 127

21
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 65 of 127

April 27,2019
The Honorable Indira Talwani, United States District Judge
Dear Judge Talwani,

| am Richard Kaplowitz, |! am married to Michele Malvin Kaplowitz and have two daughters and four wonderful
grandchildren. | have been retired for the past 9 years. | spend my time teaching meditation and gardening.

| had the pleasure of meeting Devin Sloane for the first time over AO years ago. | was driving in the car of a
dear friend Dr. Michael Goldstein when he went to pick up his future wife Gloria and her two sons Lance and
Devin Sloane. As | was told in that car ride. Gloria’s ex husband never paid any support and left her without
any money and they were all eating cat food to survive. | think this part of Devin’s life had the biggest
impression on his future life. | saw how kind and caring he was over the years to come. A few years ago he and
Cristina sponsored the entire Italian special Olympics group of over 100 people. It was not just money that he
gave it was a hands on of caring to make sure everyone was having a great time. He organized and paid for
events, dinners and hotels. He interacted with the children and parents. Another incident that comes to mind
is a Junch that | had with my wife and Sloane family, at a restaurant at the beach in Santa Monica. As | drove
up to the restaurant parking lot Devin was waiting outside. The parking lot was full and Devin only wanted to
make sure that | found a parking space, so he ran up and down the lanes looking for a spot for me. | have
never meet anyone that would do something like that. He is so kind and loving. This is Devin Sloane.

| lived in India for about 10 years at Sathya Sai Baba’s ashram from 1985 to 1995. Devin and his family would
come and visit Sai Baba many times a year. We would have meals together and | would see his devotion and
love that he had for his teacher. Devin life is a path of love, devotion and just caring about others. It is a giving
life. My wife Michele introduced Cristina to Devin in india at the Ashram and received the Blessing of Sathya
Sai Baba for their marriage. When Devin and Cristina were not sure if they should marry or not because it was
basically an arranged marriage and they really did not know each other at the time. My daughter Sujana was
talking to Cristina in one room and | was talking to Devin in another room telling each the it would be a good
life and that God would help them and take care of each of them and not to worry. He understood that family,
friends, good deeds, and true kindness are the paths of love. It has been that kind of life until now. So many
tears and pain have been caused by this mistake. To me the world needs Devin Sloane’s to do the wonderful
beautiful things he has done. Your honor please be kind and take into consideration and see who Devin Sloane

really is.

Respectfully

Richard Kaplowitz

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 66 of 127

22
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 67 of 127

 

Special Olympics

on WaARLD

/ GAMES | Lost TOWN

  

May 1, 2019

Honorable Indira Talwani
United States District Judge

Dear Judge Talwani:

As a matter of introduction, | am a single semi-retired woman currently serving as an Advisory
Board member and lecturer at California State University Long Beach, Sports Management
Master’s program and a Board member of Prime America Credit Union | also work sporadically
with Quint Events, a sports ticketing agency.

lam aware Devin Sloane is being sentenced with respect to a federal crime involving mail fraud
related to college admissions. | was astonished to learn of the charges inasmuch as Mr. Sloane
has been nothing short of a man with integrity, honesty and an unselfish character as attested
by his incredible support for individuals with special needs.

| met Mr. Sloane after | was hired by Special Olympics as Vice President-Host Town in 2013 for
their World Games in Los Angeles which would take place in August 2015. My directive was to
secure nearly 100 cities from San Luis Obispo to San Diego as Host Towns. Each community
would agree to host up to 100 of the 10,000 Special Olympic athletes for three nights and two
days prior to their Olympic competition. Cities and organizations stepped up to accept the
approximate $50,000 responsibility for accommodations, meals, training facilities and activities.
There was one exception, Devin Sloane.

Mr. Sloane not only accepted the total financial responsibility but agreed to host one of the
largest countries, Italy, with 157 athletes. He not only underwrote the entire three days of
training, hospitality, accommodations and meals but was totally hands on. For instance, when

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 68 of 127

=e. Special Olympics

ory WRLD

( 4 GAMES | Host TOWN

  

Page 2
May 1, 2019

the Organizing Committee hit a snag in the transportation of Special Olympic athletes from the
airport to the hotels, Mr. Sloane personally secured buses, met the Italian delegation,
transported the Italian Special Olympic athletes from the airport to the hotel and even helped
unload the luggage. Mr. Sloane had a general concern to make certain these Special Olympics
athletes were treated with the utmost hospitality. It was late, the athletes were tired and
hungry, and the restaurant was closed. Mr. Sloane quickly made arrangements to open the
restaurant and he and his friends made cheese sandwiches for the athletes. He even
encountered one athlete with Obsessive Compulsive Disorder (OCD) who was distraught
because there wasn’t a table cloth. Mr. Sloane personally found placemats to cover the table
which eliminated the anxiety of the concerned athlete.

As aforementioned, as part of the Host Town, the city or organization was given the task to
provide accommodations, training facilities and fun activities. Mr. Sloane went above and
beyond in all categories. He arranged and was present at every activity. The hotel and training
facilities were outstanding. For their fun activities, the Special Olympic athletes visited the
Getty Center, visited a fire station and toured Santa Monica Pier. On the last evening of their
Host Town, Mr. Sloane arranged a spectacular dinner at Universal Studios complete with

greetings from cartoon characters and private access to the very popular tram ride. |
encourage you to view “Special Olympics Team Italy in Host Town West LA” on “You Tube” for a

recap of all the great events Mr. Sloane hosted for these very special athletes. It is truly
heartwarming.

His hospitality didn’t end after the three days of Host Town. He called to tell me what a great
experience he had hosting the 157 Special Olympic athletes. He relayed that his wife, Christina,
when asked about what she wanted for her upcoming birthday, her wish was to see the Italian
Special Olympic athletes. Mr. Sloane made special arrangements with the Italian delegation to
bus the Special Olympic athletes and their families to a private dinner complete with a Gospel
Music performance at House of Blues the night before Closing Ceremonies. When Mr. and Mrs.

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 69 of 127

 

gre, Special Olympics
22 WRLD | _ J
wd’ GAMES | Lost TOWN

    

   
 

   

Page 3
May 1, 2019

Sloane arrived, the curtains opened and the athletes on stage sang Happy Birthday. It was so
magical, and the athletes were so excited and appreciative. It still brings tears to my eyes.
They dined, sang, danced and repeatedly hugged and thanked the Sloanes. At the conclusion,
the Special Olympic athletes and their delegates had one special request of Mr. Sloane. . . to
walk with them into the Coliseum for Closing Ceremonies.

Each of the Host Towns shared many wonderful experiences they had with their Special
Olympic athletes. However, the one known as “West Los Angeles Host Town” was by far the
most spectacular in terms of Mr. Sloane’s extraordinary monetary contribution and the
personal hands-on approach he provided for a truly unforgettable experience for these
athletes.

Based on Mr. Sloane’s exemplary contribution to the success and happiness of the Special
Olympic athletes, | was more than astonished when | learned Mr. Sloane was accused of a
federal crime. With his upcoming sentencing | sincerely appeal to you to consider his
contribution to some very special under-served athletes and his devotion to his lovely family
and young children. Any incarceration would put a heavy burden on his wife and children and
keep him from his work which has permitted him to provide support of the less fortunate. | am
certain he has learned from his mistake. His sincerity and compassion for people who struggle
in their daily lives to simply be accepted in society is beyond reproach.

| personally, professionally and on behalf of Italian Special Olympians plea for your
consideration and leniency.

Respectfully yours, A

“) / Vi / l ”
; ie aude OL Pome

CFL fe “in

a

(gan Klonowski
i_Vice President-Host Town

Special Olympics World Games 2015

  

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 70 of 127

23
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 71 of 127

To:
The Honorable Indira Talwani
United States District Judge

Trento (Italy), 9 May 2019

RE: Devin Sloane

Dear Judge Talwani,

My name is Cristina La Rosa, | am 46 years ald and | worked for eight years in a Swiss investment
bank (Credit Suisse Italy) in Milan.

| am aware that Mr. Devin Sloane is being sentenced with respect to a federal crime involving mail

fraud related to college admissions.

I've known Devin for more than twenty years because he is married to Cristina, my friend from
university, who | would call a sister rather than a close friend.

| attended their home during their stay in italy and then in Los Angeles. For me they have always
been a cornerstone of my life; trusted friends and especially Devin, a very generous person

towards others.

| saw Devin engaged in social work both in Italy and in Los Angeles with various initiatives in favor
of the disabled; he and his family have always been ready to help those most in need, always with

a kind and generous spirit.

We shared happy moments but also sad events like deaths of loved ones that did nothing but
strengthen our bond even more, a bond which | would call genuine and without any interest.

For these reasons, | therefore respectfully appeal to your leniency.

Respectfully yours,

on

FASTIN R088
C0 BS \ pend oPerl

 
 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 72 of 127

24
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 73 of 127

May 14, 2019

To: The Honorable Indira Talwani,
United States District Judge

Dear Judge Talwani,

lam writing this letter for Devin Sloane, who is being sentenced with respect to a federal crime
involving mail fraud related to college admissions. | first learned of this from Devin soon after
he was charged.

| would like to introduce myself, my name is Barbara Lamperti, cousin of Cristina Candiani
Sloane, Devin’s wife. | am Italian, having moved 12 years ago to Los Angeles. I’m married and
a mom of two boys, 6 and 8 years old. I’m a self employed food blogger. | consider myself
lucky to have a flexible job that allows me to take care of my kids and actively volunteer in their
school, a public Magnet Elementary in Encino, CA. I'm currently the PTA president.

| grew up with Cristina in Italy, in a small town close to Milano and | had the pleasure to meet
Devin 20 years ago, w hen they married.

Devin has always been a loving husband, a caring and dedicated dad. He works hard and is a
genuine good hearted person, very generous and altruistic, always ready to help people.

I'm fully aware of the gravity of the crime Devin has pleaded guilty to, but it is still difficult for
me to understand. This is not the Devin | know.

Devin has always been there for me and my family, since the first day he moved to Italy.

My mom is 75 years old, she is a widow and she lives by herself in our hometown in Italy as
both me and my brother moved abroad. She doesn’t have any family member close by. While
Devin and Cristina were living in Italy, Devin always took care of my mom playing her regular
visits to check if she needed anything. He was the first resoonder when she discovered that
thieves broke into her apartment and he kept visiting her every single day after the accident to
reassure her. | didn’t ask him to do it and I’m still deeply grateful that he did it. This is just a
small example of the person who Devin is. The Sloanes may have great economic possibilities,

but their generosity comes from their heart.

I come from a middle class family, honest hard workers. Devin has always treated me with
respect. He is the kind of person that makes you feel comfortable, is genuinely interested in
who you are and what you do and always there if you need him. More than once | witnessed

Devin teaching his kids kindness, inclusion, respect of others and humility. He's a great dad and

a role model. Without any doubt, | would let him be the guardian of my kids.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 74 of 127

His philanthropic activities are countless and, in line with his personality, not publicized.
From being the main sponsor of the American Special Olympic team to taking care of the
health issues of the family babysitter. Giving back is a big part of who Devin is.

Personally | have also to thank him for being a caring and useful counselor for me and my
husband last year. We were going through marital problems and Devin has been there for us
with the right words and suggestions to help us find our way back.

| feel that the felony mark on Devin’s record, the media coverage and most of all, the side
effects that this story will have on his kids, are already punishment enough for his mistake.
incarcerating Devin for any amount of time will serve no purpose to Devin nor to the society
but will cause severe and long term damage to his family.

| know that Devin is incredibly remorseful for what he has done. He has never been in trouble
before. In fact, he has spent his life giving to the community his time and resources. Given his
otherwise clean record, as well as his philanthropic history in the community and, most

important, the essential support he is for his family, please consider my petition for leniency in
his sentencing.

Should you need to verify any of my statements above, please feel free to call me at

Respectfully yours,

Proloos dawply

 

Barbara a
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 75 of 127

25
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 76 of 127

Massimo Lamperti MD, MBA
Institute Chair and Professor of Anesthesiology
Lerner College of Medicine at Case Western Reserve University
Cleveland Clinic Abu Dhabi
Al Maryah Island, PO box 112412
Abu Dhabi, Unite Arab Emirates

Dear Judge Talwani, United States District Judge,

’'m writing this letter in reference to Devin Sloane who is pleading guilty to a federal crime involving

mail fraud related to college admissions.

lam Massimo Lamperti, friend of Mr. Sloane and cousin of Cristina Candiani, Mr. Sloane’s wife. |

met Devin more than 20 years and we built a relationship of mutual respect and solid trust.

| can say in total confidence that few men have contributed to the society in the way that Mr. Sloane
has. Devin and my cousin moved initially to the USA after they married and | met them in Los Angeles
during my business trips to the USA. They built a nice and happy family there. Devin and his family
then moved to Italy for family and business reasons. During that period in Italy, we established a
strong connection based not only on our family relationship. He worked closely with some of my
Italian friends who always spoke highly of Devin as a hard worker and respectful person. Devin
helped me and especially my mother who was leaving near his house in Busto Arsizio (my home
town) where my mum is still living. | remember, in particular, one episode when my mother was

robbed in her house and Devin was called in to help my mother in that terrifying situation.

He is also a very active and generous man who contributed to the organization of the Special
Olympics when this event happened in Los Angeles. The Special Olympics have been held recently
in Abu Dhabi where I’m currently living and | met many Italian volunteers and board members of
the Special Olympics who know Devin. They have told me of his kindness and true spirit of humanity.
The organizers of the Special Olympics continued to mention Devin as a special person who has

contributed to the success of this event around the world.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 77 of 127

| can confirm that in all the time | have known him, Devin Sloane has been a reliable, trustworthy
and excellent person. | just hope that your Honor will give him an opportunity for a second chance.
| know he is extremely remorseful for his mistake and will never repeat it. If any punishment would

be decided, | truly believe a sentence of community service should be considered.

Respectfully yours,
Yesine le age lh

Massimo Lamperti MD, MBA
Institute Chair and Professor of Anesthesiology
Cleveland Clinic Abu Dhabi
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 78 of 127

26
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 79 of 127

11 May, 2019
Dear Judge Talwani,

It is with the deepest respect that | write to you about my dear friend, Devin Sloane, in regard to his
sentencing for a federal crime involving mail fraud related to college admissions.

My name is Pieter Jillis Evert Los. | am a Dutch citizen currently living in Australia. | am the founder and
Chief Investment Officer of Eye Management Pty Ltd, an investment advisory firm based in Melbourne.

| have known Devin personally for more than 20 years. Our friendship has remained strong despite
living in different countries and coming from diverse cultures. He is a genuine and generous family man
who would live up to the opportunity to learn from this mistake, and repay a debt to society, without
the devastating effects of incarceration.

At the age of 18, | came to the United States of America (USA) to attend Hartwick College where |
studied and played NCAA Division 1 soccer. | was nominated at the end of my studies for the John
Christopher Hartwick Scholarship, the highest award given, based upon academic excellence, leadership
skills, and community involvement.

Post-graduation from Hartwick College, | started work at the financial firm Spear, Leeds & Kellogg in
New York City while obtaining my MBA in Finance from Pace University. Several years later | moved back
to The Netherlands where | became a Director of Rabo Securities (Rabobank International), a leading
AAA-rated bank in the Netherlands.

It was during this period that a mutual friend from the USA introduced me to Devin Sloane. We
connected naturally sharing our business endeavors and entrepreneurial aspirations. However, what
connected me to Devin was his sincere, kind, and thoughtful spirit.

| attended Devin and Cristina’s wedding in Italy. Since then my wife and children have spent many happy
occasions together in their home and overseas. They are an extremely close, loving, and supportive
family. They often talked about their regular visits to India where they spent time with a spiritual leader
and support local charities. Devin and Cristina’s values are reflective of this period -- sincerity, positive
spirit and energy, unselfishness, love and generosity to those around them.

Devin has a strong work ethic and successfully launched their Italian family company in the USA where
they created employment for many people. More recently he founded a new water services
corporation. It’s typical of Devin to create a new commercial entity that provides employment
opportunities to many people with a broader mandate and vision to contribute to humanities well-
being.

if he were to be away from his family it would be a profoundly frightening and scarring experience for
Cristina, Matteo, J, EE and (MM. Devin is the stabilizing force of the family and they
depend on him.

| have always, and continue to trust Devin despite this current situation. He has always been a law-
abiding and moral person that has done a lot to help many people and organizations. This mistake is not
reflective of his principles or character.

He has conducted his life in a manner that befits the privilege to be an American citizen.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 80 of 127

| sincerely hope it is possible that society and justice can be better served in Devin receiving leniency
and a form of community service.

Thank you for your consideration.

Respectively yours

Pieter J.E. Los

Australia
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 81 of 127

27
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 82 of 127

_ _

May 6, 2019
The Honorable IndiraTalwani, United States District Judge
Dear Judge Talwani,

My name is Jody Magee. Our family, my wife and two daughters, moved from California just over
eleven years ago when my employer made the decision to relocate. Henderson Nevada is now home
and we enjoy living here. | have recently been named President of Gripos Inc., a manufacturing
company specializing in plastic injection molding. This year will mark twenty one years with this
company.

Just recently | learned of the sentencing that Devin Sloane is facing in regards to a federal crime
involving mail fraud related to college admissions. As a friend of Devins, since the age of thirteen, this
is very disheartening to find him in this situation. When | was thirteen my family moved across town
which meant | was in a new school district and was required to attend a school that | was very
unfamiliar with. | essentially was leaving all of my friends, at that point of life, and going to a school
where | knew nobody. Very early into the new school year | met Devin and very quickly we became
friends. We shared several interests, however, motorcycles became the subject of choice. There was
one element of my life that | chose to not share with Devin and that was my home life. Even though
my father made the decision to move to an area with better schools he struggled to pay the bills and
had problems with work due to his very serious drinking problem, a problem that | had just
discovered. There were times when we had very little food and even had the electricity turned off a
couple of times. This was a very critical point in my life where the depression and loneliness could
very well have sent me in a bad direction. For this very reason I greatly value my friendship with Devin
and a couple of others so much. I learned very quickly how generous he and his mother were when
they would invite me to join them to many different places and events that | would never had
experienced otherwise. The generosity and friendship was exactly what | needed at this moment in
my life. Again, | look back now and know that they understood my situation and they acted onit. We
remained very close friends throughout the years leading up to high school graduation.

After high school our career paths were very different and we were not able to spend much time
together, although, we did our best to keep in contact. Through mutual friends | heard of the
different businesses and community involvement that Devin had started and knew he would have
success and make an impact because of his work ethic and his desire to see things through to
completion. Myself, as a grandfather of Cayla, an amazing granddaughter born with downs syndrome,
it was particularly pleasing to find out that Devin hosted and organized the Italian delegation for the
Special Olympics. | know his heart is in the right place. A few years ago | attended a surprise 50"
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 83 of 127

birthday party for Devin. Even though it had been many years since seeing him it was quite amazing
how it seemed as though very little time had passed. It was especially gratifying to watch him with his
wife and kids at this event and to see just how much he loves and enjoys his time with them.

| am very confident that Devin has learned from this mistake and will not find himself in this situation
ever again. As a good husband and father the level of distress, | am sure, is very high considering the
possibility of incarceration. | am certain his heart is hurting when thinking of the time away from his
family.

As a friend of Devins | need to respectfully ask for consideration and leniency in regards to his
sentencing. It is my whole hearted belief that Devin would be able to have a much greater impact if

he were to perform community service instead of incarceration.

Respectfully yours,

Bn
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 84 of 127

28
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 85 of 127

To The Honorable Indira Talwani,
United States District Judge.

Dear Judge Talwani:

| am writing this letter about Mr. Devin Sloane in regards to his character.

| would like to introduce myself as Ana Martinez, | am married with a daughter, working in the
position of a Babysitter for Mr. Sloane’s young daughter.

| know that Mr. Sloane is being sentenced with respect to a Federal Crime involving mail fraud
related to College Admissions.

| have known Mr. Devin since April 2003 as my Employer. | used to babysit his first two sons

until they went back to Italy. Every summer the family came to Los Angeles for vacation and |
always worked for them when they were in Los Angeles. Even though | am an employee they
have always treated me like family.

For the past 16 years Mr. Devin has been there for me and my family, willing to lend me a hand
with everything. | have experienced Mr. Devin’s generosity because two years ago my Mom

was very ill and she needed a surgery and when | asked him if he could give me my check in
advance, instead of the check, he gave me the money for my Mom’s surgery and recovery as a
gift. | will always be thankful for that.

Mr. Devin and his wife, both care of my well being that when | needed to go on a trip with them,
they invited my daughter to come along so | don’t need to worried about her. Also they let me
know that she is welcome to come anytime to their house. They are very family oriented.

Ever since | know Mr. Devin, he has been a reliable, trustworthy, responsible and decent
employer and person. He has always been dedicating his time to his family, making sure they
have everything they need but, most importantly love surrounding the family.

As a husband Mr. Devin has been there for his wife always. He is so respectful, patient, loyal,
understanding kind and gentle with her. Mrs. Sloane depend on her husband to help with
everything.

A good Father makes all the difference in a child’s life and Mr. Devin is a pillar of strength,
support and discipline for his children. He loves his children and he is always willing to help
and advise them when they need it. He spends a lot of time with them. The family eats their
meals together and he sets a good example on the life of his children.

As ason he was always there for his Mother. She was such a lovely lady, caring for everyone.
She was so proud of Mr. Devin as a son. She once told me that he was the best son a Mother
could have and he full filled all the expectations of his Mother without asking for. Anything. He
was always there for her in happy and illness moments, giving his time, care and love to her.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 86 of 127

| personally believe that Mr. Devin has learned from his mistakes because he was very sad
when he told me he really regrets the mistakes he made. | am sure he will never do anything
like that again because he has been always an honest person without any Legal problems. He
is not a person that harms the Society. Instead, he does so much to help people.

The effects of incarceration for Mr. Devin and his family will be devastating because family
unification will be destroyed, his children and wife will be facing challenges and difficulties, his
children will have very confusing emotions and will experience fear, worry, sadness, isolation,
embarrassment. The whole family will suffer. The relationship between Mr. Devin and his 3 year
old daughter is one of the most heart warming and intense bonds. He treats his little princess
with such love and delicacy that separation between them will cause great pain and emotional
distress for her.

With the prison population rising, along with the cost of keeping people locked up, | definitely
think that Mr. Devin could perform community service instead of incarceration. Performing
community service will offer more benefits to the Society than being incarcerated.

| would like to ask you please for your leniency in sentencing Mr. Devin and plea that your
sentence be merciful and not punitive. It is my sincere hope that you could grant him a second
opportunity in his life.

Respectfully,

iit
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 87 of 127

29
 

Case I°19-Cr-10117-IT Document 462-5 Filed 09/19/19 Page 88 of 127

Karen Medved

   

The Honorable Indira Talwani
United States District Judge

May 13, 2019

Dear Judge Talwani,

| have been a California licensed real estate agent for over twenty two years. My real estate
career takes me all over Los Angeles, but most of my clients originate in the Hollywood Hills
and San Fernando Valley. | currently hang my license with Compass. | am married with two
teenage daughters, one who will be going off to college next fall. | sponsor various community
events that include CPR Training and support of local charities as wells as volunteering as a
girls’ soccer coach and hospice care supporter.

| met Devin in 2013 when he contacted me to discuss the value of his property in the
Hollywood Hills. | later sold that property for him and then subsequently represented him on
the acquisition and leasing of four other properties. Over the course of these transactions, |!
have found Devin to be honest, fair, reasonable and fun to work to work with - so as a result,
we have become friends. | also have gotten to know his close knit family whom | enjoy and
admire. If | had to ascertain Devin’s number one priority, | would say it is to protect, support
and care for his family.

Ever since | heard the news of Devin’s involvement in a federal crime involving mail fraud
related to college admissions, my thoughts have frequently gravitated to my memory of events
that illustrate Devin’s past generous and beneficial contributions to society.

In the summer of 2015, Devin and his wife Cristina hosted the Italian National Special Olympics
Team during the international competition held in Los Angeles. In addition to generously
sponsoring their meals, transportation & lodging, Devin and Cristina went above and beyond to
provide a once in a lifetime experience for the 125 person delegation which | had the privilege
of working with during the five day event.

Between training and competitions, Devin orchestrated an iconic L.A. experience for these
foreign special needs athletes that included a stop at the Santa Monica Pier, a visit with
firefighters at a local fire station, a classic L.A. lunch of burger & fries served by an In-n-Out
mobile catering truck and a red carpet-formal dinner at the Ford Theater at Universal Studios
followed by a private after hours tram tour of the studio back lot. The week culminated in a
touching private surprise birthday party for Cristina at the House of Blues where the special
guests - the Italian National Special Olympics Team - sang happy birthday to her in Italian from
the stage. This was followed by dinner and dancing that probably set a House of Blues dance
floor record for participation, enthusiasm and energy level.

 

 
 

Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 89 of 127

Karen Medved

    

The breadth and depth of joy | witnessed and experienced myself at every event Devin carefully
and thoughtfully had planned during these five days is difficult to adequately explain. It was
obvious that the athletes felt deeply honored to be treated with such dignity and respect as
well as thrilled for the opportunity to experience so many classic Los Angeles venues while
traveling from Italy. To the same degree, the volunteers who came to give their time and energy
left with far more in return. In short, it was a magical time for everyone involved whether
athlete, coach or volunteer.

Besides the immediate benefits, Devin's stewardship of this program also had a profound
transformative effect on many of the volunteers. As an example, many of the volunteer
coaches subsequently enrolled their teams in programs that integrated special needs with
mainstream athletes. My own daughter's team participated in games with young special needs
athletes, which inspired some of the girls to get involved in related community service projects
both then in middie school and now in high school. Therefore, years later the positive ripple
effect continues.

Recently Devin shared with me an initiative he is sponsoring to introduce this same integration
of special needs athletes into private and public school sports programs in Los Angeles.
Based on my experience in 2015, in my opinion there is no doubt that this program will have an
enormous positive impact on not only the students participating, but anyone who comes in
contact with it. | look forward to its launch and am happy to support it in any way that I can.

Devin also shared with me that he is deeply sorry and takes responsibility for his actions that
have lead to this sentencing. | can only imagine that the negative publicity has already inflicted
a great deal of punishment and pain on Devin and his family. The fact that he has plead guilty
indicates his acceptance of responsibility and his intention to make amends for his mistakes.
Yet if incarcerated, it will be impossible for him to do so from a jail cell. If given the opportunity
to serve the community instead, | believe Devin will once and again go above and beyond
expectation or responsibility. As a result, the greater community will be the beneficiary of his
conscientious & generous efforts, just as it has in the past.

Thank you for your consideration.

      

ty
Karén Medved

 

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 90 of 127

30
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 910f4127- <"

Jamie and Charles Meyer July 8, 2019

Dear Judge Talwani,

My Family Background

1am writing this letter on behalf of my husband Charles (“Chuck”) Meyer and myself. We live
next door to Devin Sloane and his family. We have a daughter, Lucy, who graduated Hamilton
High School last month. Lucy has cerebral palsy and has both intellectual and physical
disabilities. Academically Lucy is below grade level, but her empathy and her ability to read
people is off the charts. Lucy is the national official spokesperson for the Special Olympics—
UNICEF USA Partnership for children with disabilities. She travels around the country raising
millions of dollars and around the world to help spread awareness of the importance of
accepting and including children with disabilities. She has spoken at the United Nations, a
Senate Briefing, numerous other venues, and has met with over 60 of the current U.S. Senators
in an effort to help children with disabilities.

lam a retired family law attorney and grew up in a family that has four attorneys and two
judges and have a deep respect for the law and the judicial system. | am active in our
neighborhood and serve as the Secretary and Board Member for the Bel-Air Association. | am
also very active in UNICEF USA and sit on their Southern California Regional Board since 2008.

My husband is self employed and has investments in several different mid sized manufacturing
companies. Our family is very involved in raising money for the world’s children, but especially
for children with disabilities.

interactions with Devin

His Special Relationship with Lucy

We have had frequent meaningful interactions with Devin and his family. Our families became
friends in 2013 when the Sloanes moved to their current residence. Devin, his wife (Cristina),
and their three sons (EJ and Mateo) immediately became close with our family, but
especially with Lucy. His family is very supportive of people with disabilities in Italy, so | think
there was a natural pull toward Lucy. | have personally observed Devin with Lucy on many,
many occasions—what a special man. He is so sweet with her and jokes with her like he does
with his children.

At first, the Sloanes would invite my husband, Lucy and me for dinner—but then after awhile,
Devin sensed that Lucy wanted to spend time with them without my husband or me. | have
observed that Devin is very intuitive— especially with Lucy. | remember the first time that Devin
suggested that Lucy go to their house for dinner without us. | said absolutely! He then called
Lucy and asked her if she wanted to come by herself to have dinner at their house. She was so
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 92 of 127

happy and her smile was so huge that | am surprised he could not see her smile from his
window! | walked her over for dinner and didn’t go in the house. A few hours later, Devin
walked Lucy back to our house. She came home just beaming and wearing a bracelet that one
of Devin’s sons had made for her. Since then, Lucy has gone to their house for dinner by herself

on many occasions.

When Lucy went by herself for dinner, Devin and his family gave her such a feeling of
independence. She was so excited to have the experience of going over to a friend’s house to
have dinner just like other kids do. It was huge. It may sound simple and not much—but to
Lucy this was incredible and something she had never done before—and Devin had the
empathy to know and to act on this. For children like Lucy, they really yearn to be independent
like other children. Devin has the awareness and the ability to put her in situations and treat
her with respect so she is able to experience being independent and to just be like everyone
else. To me, his awareness and natural instinct to take the time to make children like Lucy feel

important and fun is truly special.

Our personal Interactions with Devin re Philanthropy

2015 Los Angeles Special Olympics World Games
Devin is passionate not just for Lucy, but for all people with disabilities. In 2015, Los Angeles

hosted the Special Olympics World Games. Lucy was one of the 15 Special Olympics athletes
selected to serve as a 2015 Special Olympics World Games Global Messenger. In her capacity,
she had to find financial donors and volunteers to support “Host Towns” for all of the Special
Olympics teams coming from all over the world. Each Host Town is funded and run by a

particular community and/or a large group of people.

Lucy shared with Devin and Cristina about Host Town and asked if they would be one of the
sponsors for Italy. Devin immediately contacted Special Olympics Host Town and asked for his
family solely to be the Host Town for Italy. Out of over 100 Host Towns, Italy was the only host
town to be entirely hosted by one family. Devin did everything from arranging transportation,
housing, activities, meals, keepsakes, etc. His family spent the entire four days with the Italian
delegation playing sports with them, eating with them, etc. When | bumped into the Italian
delegation during the Olympics and | said that | was a friend of Devin’s, the entire delegation
warmly embraced me and said what an amazing experience they had with the Sloane family
and how much they love them. Devin got so involved that after the World Games, he
volunteered to sit on the Board of Special Olympics Italy and currently sits on that board today.

Disability as a Diversity Issue in Private Schools
Devin is currently working with Special Olympics to start to integrate students with disabilities

into the private school. The Sloane family is personally funding a program through Special
Olympics to bring unified sports to private schools in the Los Angeles area. This program is very
important and much needed. | know from personal experience. In her role as Spokesperson
for the Partnership, Lucy has spoken at over 30 private schools in the Los Angeles area to more
than 8,000 students. Often after she speaks, she interacts with the students by joining them in
on 7 ai intial ~ * cs Ci aren nea a en or oi eure remrena raat TR ,

their classrooms or playing with them outside. At every single private school that she has
spoken at, we have never seen one student with a disability. | am very excited to see Devin’s
program implemented so that in the future when Lucy speaks at a school, she will see students
like herself.

Understanding of Charges and Devin’s Remorse

| do know that Devin is being sentence to a federal crime involving mail fraud related to college
admissions. | understand the gravity of the charges. | can wholeheartedly say that this behavior
is inconsistent with the Devin that we know quite well for the past six years. The Devin that you
read in this letter is the Devin that we have interacted with frequently and consistently for the
past six years. When we did speak briefly about the charges, | could tell that he was trying to
hold back the tears.

Consequences
| have read in the paper that Devin and others are subject to considerable jail time. If Devin

served time in jail it would be extremely detrimental to his family. He has three young children
ages four to fourteen. | know others will explain in detail why this would be detrimental, so |
will focus on an alternative. | believe a significant structured commitment to community service
on behalf of young people with disabilities would be of great benefit to society.

Devin has a natural way of being with people with disabilities that is so inspiring. He really does
bring out how these children are just like children without disabilities. There is program called
“unified” through Special Olympics. People with disabilities play on the same team as people
without disabilities. It’s not just the sport—it’s about interaction and decreasing the clear
stigmatization and isolation that people with disabilities face. In keeping with this philosophy, if
there is some type of community service program where Devin would spend time with young
people with disabilities—whether it be in a work or social environment. He gives each person
dignity and respect and | know he would do wonders to really bring out the best in whoever he
interacts with.

Thank you for taking the time to read this letter and learn more about Devin before
determining his appropriate sentence.

Respectfully,

ie Meyer

d NU Meyer.
fe
e /

Rea
ChudMever” :
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 94 of 127

31
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 95 of 127

Lit We, ae Ao
CNG Te.
oo YONG FO
i ANed OK WIS hotice
Wh ey & he AWS treat
mes WR Patt OC WS
comin, 2 Mew Devin
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 96 of 127

Mg de. 5 <
al
TNSHOKe Li hes
A VEIT Joo4 PEF Son °

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 97 of 127

32
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 98 of 127

To:
The Honorable Indira Talwani
United States District Judge

Rome (Italy), 29 April 2019

RE: Devin Sloane
Dear Judge Talwani,
My name is Alessandra Palazzotti and | am the National Director of Special Olympics Italy.

| have worked in the field of sport and inclusion for about 20 years, enough to receive a bronze star
and a silver star from the National Olympic Committee for merits in the field of sport. In Italy we
have about 18,000 athletes with and without intellectual disabilities.

| am aware that Mr. Devin Sloane is being sentenced with respect to a federal crime involving
mail fraud related to college admissions.

| met Devin in July 2015 during the Special Olympics Summer World Games held in Los Angeles. |
was the Head of Delegation for a team of 141 athletes and coaches.

Devin and his wife Cristina offered to take care of the Italian team's Host Town, a very delicate and
important moment of the World event, during which the athletes have only few days to train,
recover from the journey and from jet lag. Those were wonderful days, that will remain in my
heart and in my memory, and also in those of our athletes and our coaches, for the rest of our
lives.

Devin and his wife took care of us with incomparable humanity. First of all, given that the general
organization of the Games had had great problems with transportation, when we arrived at Los
Angeles airport, we didn't have the means to get us to Santa Monica, where the Host Town was
located. One single phone call to Devin and a request for help was enough and he immediately
hired the necessary buses to pick up the whole team, who was very tired from the trip, and take it
quickly to Santa Monica.

From that moment onwards we were looked after and literally pampered like never before. We
were hosted in a beautiful hotel. The airline had lost the luggage of one of our athletes and the
next day Devin provided her with the clothes necessary to be able to live without discomfort in
that moment, until her luggage arrived. He took us to wonderful events: a dinner at the Hollywood
Studios, a trip to the Getty Museum, a day at the Santa Monica Pier with the possibility of using all
the attractions for free, a great event to greet us at the House of Blues and birthday parties for our
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 99 of 127

athletes who were celebrating their birthdays in those days. Actions that only those who have a
sensitivity and attention out of the ordinary could reserve for our team.

| can confirm that nothing similar has ever happened to us in any other World Event in which |
have been (Dublin 2003, Nagano 2005, Shanghai 2007, Athens 2011, Abu Dhabi 2019). They made
us feel like part of the family. A fundamental aspect for our athletes, who in the first days away
from home can miss their loved ones. No athlete of ours complained about being homesick.

Devin has contributed personally and with his family to make the World Games an unforgettable
event. For this reason, when | returned to Italy, | spoke with our President and proposed that Devin
entered our Board, and still today Devin is a very active member.

His care and understanding in 2018, with an important donation, allowed the Italian team to
participate in the celebration event of the 50th Special Olympics, held in Chicago. Devin, without
ever wanting to appear or be thanked in public, has always supported our athletes and our
movement.

Through my work | get to know many genuine and generous people and Devin is one of the best
human beings | have ever met: he has done a lot of good and has always been available to help
without ever wanting anything in return. He treated our athletes as his children, and our athletes
were very close to him and his family. He is a great family man, who like all good fathers tries to do
the maximum for his children and his wife. Sometimes even the best of fathers, for the love of
their children, make mistakes. But a good family man learns from his mistakes and becomes an
even better example for his children and for the whole community. This, to me, is Devin.

Devin is the kind of person who, if he makes a mistake, learns from that mistake and makes the
mistake become a positive impulse to change for the better.

| respectfully hope that you will take this letter of mine into consideration and that you will be
lenient to Devin because | really believe that each of us can stumble in life, but then it is important
to get up, to understand from our mistakes and to improve.

Respectfully yours,

Ale andra Palazzotti

ji )

    
 

  
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 100 of 127

33
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 101 of 127

oes
a's,
° >
tod
Fy gas

waterTALENT

May 21", 2019
Dear Judge Talwani,

The following statement shall serve as a letter of character reference for Devin Sloane. My name is Tyler Reifert and |
have known Devin for over six years, both in a personal and professional capacity. It is my understanding that Devin is
being sentenced with respect to a federal! crime involving mail fraud as they are related to college admissions. | would
like to take you through my journey from my first encounter with Devin up until present day.

When | was first introduced to Devin back in 2013, | was fresh from graduating university and in search for an
opportunity to start my career off in the right way. Mr. Sloane ultimately provided me a tremendous opportunity to
work for him full-time and work closely with his family and, in particular, his three sons as a male nanny and personal
assistant, From the very beginning, it was evidently clear to me that Devin cared more about his children than anything
and he absolutely made sure he brought someone on that would see through to that sentiment. As any loving and caring
parent would, he made sure to verify virtually every source with regards to my ability to safely and effectively work with
(his) children prior to officially bringing me aboard. My daily responsibilities involved not just driving his children to and
from school, but to more or less become part of the family and really get to know and understand his children so that |
could best serve their needs. This involved a balance of closely working with a 5, 9, and 12-year old, both separately and
together, to provide them each age-specific enrichment activities while also serving intently as a mentor and role-model
to each boy’s adolescence. As someone who had 10 years of prior experience working directly with children ages 4 ~ 18
and held a commercial driver’s license, | knew my unique role and Devin knew | was fit to see through to that unique
challenge of ensuring his three beautiful children were in the best of hands.

Out of the countless moments spent with his children, I’d like to point out one in particular. It was his eldest son’s
birthday and the family had just moved to California from out of the country. All of his friends were back in Italy as he
had not yet had the opportunity to meet new ones yet since it was the Summer before school started. Devin realized the
move was a big one for his son and as a birthday gift hosted three of his best friends from Italy to come spend a week in
America with his son, their first time ever, for his birthday. During their visit, they enjoyed a memory-filled experience:
theme parks, skateparks, lake camping, the Hollywood sign, Cirque du Soleil, etc. All of this was a grand gesture that
Devin loved and endeared his son so much that he wanted him to feel as comfortable as possible to ease the transition
from making the monumental move to an entirely different country. | was blown away at how good this ended up being
on his son’s psyche moving forward. The notion was more than well-received and his son continued on to school after
the Summer had ended where he would meet plenty of new friends.

One of the greatest experiences I’ve been fortunate enough to participate in while working for Devin was when he
personally hosted the entire Italian delegation for the Special Olympics World Games in 2015. | was tasked with helping
on the event planning side of things. He provided the opportunity for hundreds of Italian athletes to come to Los
Angeles and participate in a once in a lifetime event. Not only did he just provide the means for the athletes to
participate in the games themselves, but he ensured they were shown an unforgettable time as this was the majority of
the athlete’s first times ever outside of their own country. From visiting the Santa Monica Pier, to dancing at the House

www. water TALENT. net

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 102 of 127

ls
ws,

> >
oo
Fag

walerTALENT

of Blues, to a private tour of Universal Studios and the Getty Museum, to sitting in a fire truck at the station for the first
time, and eating In ‘n Out hamburgers in between training sessions, Devin made sure to go above and beyond fora
group of people who would’ve had no means otherwise. These athlete’s lives were changed forever, provided an
experience that was nothing short of fantastic and ultimately created memories and relationships that will literally last
for generations and beyond. I’m proud to say | was a part of this event and none of it would have happened if it weren’t
for Devin’s extraordinary benevolence.

Fast-forwarding a bit around three years later, | had gotten a pretty high level of familiarity in working with Devin, but
something had always piqued my interest - | wanted to see what it would be like to work with Devin in a professional
capacity. At this time, | wasn’t too familiar with exactly what kind of company he had in the making as | know at this
time he was building one from the ground up, but the timing couldn’t have been better. Devin was having a new baby
daughter - in unison with my desire to move on up and the family’s justified decision to look in the direction of hiring a
female nanny to take over, | was offered an entry-level position at his new company. Despite not necessarily holding the
educational pedigree or accolades some of the other employees had, Devin had no issue with bringing me aboard as he
came to learn about who | was and what | was capable of accomplishing. I'd like to state that Devin had always made it
clear his view on my merit was strong. His belief in me to transition into a job market that | didn’t have a background in
was evident in his confidence that my skillset would translate smoothly. | was more ready than ever to take the reins
and make the best of this new opportunity at Devin’s new company — waterTALENT.

waterTALENT is a specialized firm whose primary goal is to place temporary licensed water and wastewater experts into
vacant positions to ensure safe and clean drinking water at every City and District in the country. The industry is at an
all-time low on plant staffing (~45% set to retire in the next five years) and without the proper hands to operate at the
plant, we’d all be exposed to potentially life-threatening and contaminated drinking water. This was a mission that |
easily bought into. | had not been familiar with an office job in any other previous formats, per se, but it became very
apparent that this company he built was doing great things for the world and | was determined to give my best. As the
months passed and as | grew more savvy to the operations of the company, | was put in charge of recruiting the best
operations talent, procuring contracts, and acted as the liaison to streamline communication with all the employees we
put in the field. | kept repeating to myself, “Tyler, do you have any idea how lucky you are to be in this position? Do you
know how many people would beg to have the job you do?” In two years’ time, | was personally responsible for
employing over 40 certified and licensed experts dedicated to their commitment in producing safe drinking water in six
different states, something | took great pride in, | viewed it as a beautiful trifecta ~ my employees have a job doing what
they love, the municipality has the hands and expertise to provide clean drinking water to its citizens, and waterTALENT
is growing as any thirsty startup company aims to do. Just under three years later from Day 1 as a data entry specialist to
near present-day, Devin offered me the promotion of a lifetime: Vice President. To say three years ago that | would be in
the position | am today would have been a surprise to say the least, but nonetheless this was the position | always had
my eyes set on at the end of the tunnel. The amount of opportunity provided to me to prove to Devin that | was worth
his time speaks volumes about his commitment to others. | am entirely, eternally, and inconceivably grateful for his
belief in me to succeed and can’t stress enough how much opportunity Devin brings to others, not just myself.

This brings me to my concluding remarks. Devin has concretely proven to me that he is the type of person that creates

www. water TALENT net
Case 1:19-cr-10117-IT

Document 462-5 Filed 09/19/19 Page 103 of 127

atts
a”,
on *

- %
“agg”

water TALENT

opportunity for those around him. He loves, he cares, and sees the best in people. He provides his children and family
with the best caretaking. He provides his employees with an endless amount of growth, both personally and
professionally. He provides once in a lifetime opportunities to communities who otherwise wouldn’t have the means to.

| firmly believe Devin has learned from his own bad decisions that led to the federal charges. | believed it is in everyone's

best interest for Devin to be placed on probation and given community service. | can’t imagine what would become of
this company without his expertise and wisdom in pioneering this ship that is waterTALENT. | can’t fathom what his
amazing children would do without such a loving father to come home to every day, and can’t imagine the emotional
distress that would bear on Devin not to be able to be there for them. Dear Judge Talwani, | plead for you to grant
leniency to Mr. Devin Sloane as he is a person | have grown to know as nothing short of kind, caring, and humanistic who
has his priorities focused on taking care of those he loves and cares for. The world is better off with these types of

people in it and | hope this letter is able to shed some light as to who Devin really is and the wonderful things and
opportunities he truly does provide for others. I’m but one of the countless walking, breathing examples of those who
were so positively affected by Devin Sloane’s generosity and whole-heartedly stand behind every last humbling remark

stated about him contained in this letter.

Respectfully yours,

mo

Tyler Tae Reifert
Vice President
waterTALENT, LLC

 

www. waterPALENT net
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 104 of 127

34
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 105 of 127

July 1, 2019
Dear Judge Talwani,

lam writing about Devin Sloane, who | understand is coming before you for sentencing as part
of the College Admissions Scandal.

lam currently employed as a dental hygienist with Mark Meckes DDS in Long Beach. | am
divorced and a single parent. My Ex-husband died at 52 years old in 2015. | am involved with
my Catholic church giving my time for church festivals and many activities that they need
volunteers for.

| first met Devin as a new patient at the dental office | worked at. We have known each other
for approximately four years. He was on a three-month schedule so we sparked up a friendship
beside a professional relationship.

| saw Devin as a very real and down to earth person. | looked forward to seeing his name on my
schedule. He was always so appreciative of the cleaning | did for him. He always praised me
and gave me a hug at the end of the appointment. We also talked about family on both sides
and all the trials of life. He talked about his mom being a single parent and the struggles she
went through.

Devin was involved immensely with his Catholicism giving to his belief. He shared pictures of
meeting the Pope and getting to shake his hand. It was inspirational to me!

As long as | have known Devin, he has been a stand-up guy. Not superficial at all. He learned
from his mom’s struggle and wanted to make a better place for her and his family. He spoke
about how fortunate he has been to start his own company and be successful at it. He worked
hard for what he has. He understood that nothing is given to you.

He is also a very committed family man. His family weighs more than anything else in his life
from what | could see. He always talked about all four of his kids and what they were up to in
school. He talked about his wife Cristina with the utmost adoration and love. | have to say |
envied what they have that | could never find in my marriage.

Lastly, Devin was there for me when I ran into health issues and went out on disability. He
asked the office for my e-mail and sent me a message saying that he was sorry to hear what |
was going through. He called me and he shared that his wife Cristina was going through the
same thing. Breast cancer and that she has had similar challenges. He told me that he
understood that we don’t know each other outside the dentistry office, but that he and Cristina
do care. He wanted me to know that they are in a fortunate position financially and if | had any
financial challenges because of the medical situation that they would like to help out. | could
not believe what a big heart these people have and all their love and support to a non-family
person. | was grateful to know that if I did run into a financial burden | could call on them but |
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 106 of 127

did not need their help at the time. He contacted me periodically to see how | was doing.
When | mentioned that my employer was only offering me part time work and that | could not
survive with the reduced income, he personally called other dentist offices to recommend me
as a hygienist. Devin went so far as to explain my situation to his children’s dentist, letting them
know | was ready to go back to a fulltime work schedule. Not only was he willing to help me
financially, but he actively helped me find work by utilizing his contacts. Because of his kindness
and concern, he went out of his way to find me a better opportunity.

lam confident that Devin has learned from his mistake. He feels very sorry and regrets his
involvement. | know he feels he let everyone down. This affects not only him but his family and

business.

| think community service would better serve the community instead of incarceration for Devin.
Please consider leniency for this good man Devin Sloane.

Respectfully,

mann oe Rt

Donna Runnoe RDH
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 107 of 127

35
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 108 of 127

134 168th St Gardena, C1902 AS

   

ppoe Phones SHARIOSSUL | fac: HA 329.2473
Soko TL. STE 283 veh: envilsteslcom

GorRPrF ORAT IO R

 

June 28, 2019

Dear Honorable Judge Talwani

I volunteered to write on behalf of Devin Sloane and his family and am honored to have the
opportunity to explain a little of who he is and what he and his family mean to me and my family,

I own a steel construction company here in the Los Angeles area. We have 250 employees building
steel structures for homes and commercial buildings. I go to work every day with passion and
excitement, I am blessed In that regard. I am married to a wonderful woman with 3 healthy and
lovely sons. I was an appointee for Governors Schwarzenegger and Brown to the California Contrators
State Licensing Board, serving for 7 years, including as Chairman. I believe it Is important to serve
the public when we have the opportunity to do so. I am luckier than most, but have worked hard my

entire life.

The Sloane family came into our lives as many other families come together, through the friendship of
our children, When the Sloane family relocated to the United States their children joined our

school. Our sons Ryan and Mateo soon became fast friends, and a family friendship was begun. We
were delighted to meet Devin and Christina and the adults also became, and remain, dear friends. We
have traveled together on vacations, dined together and had one another to barbeques at our

homes. In sum, we have what one would consider a close family friendship.

One personal experience comes to mind to illustrate the kind of people the Sloanes are. Devin,
Cristina and Mateo reached out to us at a time when we most desperately needed support. My family
is not unique, we have had our struggles. One of my sons experlenced a very public humiliation in
school, even though he was at fault, it was embarrassing and seriously affected him. It was difficult
for our family and my son. When the Sloanes heard about it, they immediately offered their support.
Their son was at our house in hours supporting our son, and Devin reached out to us immediately,
encouraging us and standing by our sides both in public and personally. All of us have had times of
need, perhaps not knowing how to reach out, and when that time comes our true friends, the ones
with the courage and empathy to step forward, do so without being asked. Devin and his entire family
did so for us and we will be eternally grateful. That is the kind of people they are.

Devin has lived his life with honor and integrity. He provides support to charities and individuals In
need, both financially and personally. Devin Is a hands-on giver. It is in his nature. He does not seek
recognition for his contributions. Much of the time it is anonymous.

Devin has told me how sorry he is for his poor judgment in becoming Involved in this fraud. He is
ashamed and guilt-ridden. I ask Your Honor to allow this good man to perform community service as a
way to make up for his wrongdoing. He is the kind of man that will do over and above of what is
ordered. Incarceration would be devastating to this family. He has a 4-year-old daughter that relies
on him daily and 3 sons, the youngest being 10. His wife cannot take care of all the family’s needs on
her own,

Thank you for taking the time to read this letter and perhaps understand a little of who Devin is and
the kind of family he and Christina have built.

Respectfully, _

/ a

fof
/ Paul Schifino
doe

P.S. please feel free to reach out to me 1 i | may be of any further help.

HC NO. 30S?

 

 
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 109 of 127

36
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 110 of 127

Special Olympics arin
Southern California SSe7

July 25, 2019

Honorable Indira Talwani

United States District Judge

Judge Talwani,

| am writing on behalf of Devin Sloane, who is being sentenced with respect to a federal crime involving mail
fraud related to college admissions.

By way of background, | have served as President/CEO of Special Olympics Southern California for the past 15
years. We are one of the 175 worldwide programs that serve nearly six million people with Intellectual
Disabilities around the world, changing their lives through the simple power of sports.

| was introduced to Mr. Sloane in 2015 when SOSC served as the Host Program for the Special Olympics World
Summer Games, the largest sports and humanitarian event in the world that year. As 6,500 athletes, coaches
and administrators from 165 countries converged on Los Angeles, our first assignment was to assign each
delegation to a “Host Town” for a three-day visit to promote inclusion and understanding. While virtually all of
the Host Towns were comprised of committees of local community leaders, Mr. Sloane stepped forward to
personally host one of the largest countries—italy—with a contingent of 157 members.

Mr. Sloane personally underwrote the three days of training, hospitality, accommodations and meals for the
Italians, spending virtually all of the time interacting and serving them in a first-class manner. His attention to
detail and over-the-top generosity made a life-long impression on our visitors, giving them a memory they will
never forget.

More recently, Mr. Sloane has stayed involved in the Special Olympics movement by underwriting a new
initiative to bring “Unified Sports” into independent (private) schools in Southern California. Unified Sports is a
unique Special Olympics program in which special needs students play on the same teams with other members
of their student body, thus promoting inclusion, acceptance and anti-bullying. Our work in the public schools
over the past several years has produced a significant culture change among those student bodies, while
preparing the nation’s next generation of leaders in social justice.

Special Olympics Southern California
1600 Forbes Way, Suite 200, Long Beach, CA 90810 Tel 562.502.1100 Fax 562.502.1119
www.sosc.org Email info@sosc.org

Created by Joseph P Kennedy Jr. Foundation. Authorized and accredited by Special Olympics, inc. for the benefit of persons with intellectual disabilities.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 111 of 127

A AN

te?

Mr. Sloane feels that the students in independent (private) schools deserve the same opportunity to learn,
despite the fact that those respective student bodies often lack students with Intellectual Disabilities. In
conjunction with he and his staff, Special Olympics is designing a pilot program in Southern California in which
Unified Sports will be offered to these schools and students, giving our movement an entirely new “market” to
engage. Mr. Sloane’s generosity and creativity will help us identify and engage young people with Intellectual
Disabilities from those respective local communities. His personal commitment and engagement has been truly
inspiring since this project’s conception. It is his personal vision to see this pilot program become a model to be
utilized both nationally and globally as we fine-tune it.

Mr. Sloane’s generosity and personal commitment of time, talent and treasure come from his highly evident
love for people with Intellectual Disabilities. As someone who has worked hard in life to raise successfully from
humble beginnings, he has a unique attraction to our athletes and deeply respects their courage, joy and
transparency. They are very fortunate to have a true champion in Mr. Sloane.

Special Olympics representatives will supervise Mr. Sloane’s work and provide accountability of hours worked to
the probation officer, as required. We will also insure that Mr. Sloane work directly with the school population,

lecturing in classrooms, identifying participating schools and matching local Special Olympics athletes with local
student bodies.

| urge you to consider Mr. Sloane’s strong desire to “make a difference” for “all” people in our society in
determining his future fate. Thank you for your consideration.

Respectfully,

lh

Bill Shumard
President/Chief Operating Officer

Special Olympics Southern California

2 | Special Olympics
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 112 of 127

37
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 113 of 127

Kehly Sloane

July 17, 2019
Dear Judge Talwani,

Tam writing to you on behalf of my brother in law, Devin Sloane. My name is Kebly Sloane and I have been
married to Devin’s older brother Lance Sloane for 32 years. | am 52 years old and have lived in Los Angeles

my entre life. Lance and | have two children, Ryder age 27 and Jpge 16. ] have been employed by the LA
King’s hockey team for the last 13 years.

Tam aware that Devin ts being sentenced in September with respect for his involvement in the college
admissions scandal. ‘his is very surprising to me because | know Devin to be an honest, law abiding and
good hearted person.

I met Devin on the day of his high school graduation, 35 years ago in 1984. From the moment we met, Devin
and I developed a close friendship and deep bond. We are the same age, so we have always had a lot in
common. At the very young age of 18, Devin's brother and 1 moved into an apartment together. Devin
started college and would come over and spend time with us often. If I ever had any issues with his brother, I
would call Devin and he would come right over. Looking back, he was always there for me when T needed
him, While Devin was at USC, his mother and stepfather were on the hyacked Pan Am plane in Pakistan. I
will never forget Lance, Devin and I glued to CNN in our apartment waiting to hear of their fate. This
traumatic event stayed with our family forever. Fortunately, they were safe. When Devin graduated college, he
moved into a home with my brother and another friend. He was beginning his career and was running a car
wash/gas station in La Verne. Devin has always been extremely bright with an unmatchable work ethic.
Before he met his wife and started his own family, we spent just about every holiday together. We were so
happy when Cristina entered his life followed by marriage and their four children.

Devin and Cristina have been incredibly generous with our family. When they planned a houseboat trip to
Lake Powell, they invited our family to join them at no cost to us. It was a magical trip that we will never
forget. A few years ago, they rented a home in Hawaii for the Christmas holiday and once again, invited us to
come with them at no cost. Lance and I work hard, but we don’t have a lot of disposable income, so this act
of generosity is very much appreciated. Devin is a family man and his decisions are what's best for the family.
He felt it was important for our families to vacation together and for all of the cousins to spend quality time
together. When our oldest son Ryder was a teenager he took him with them to India, aly and Monaco. ‘This
was a meaningful coming of age trip for our son and we are forever filled with graticude for showing Ryder
the importance of travel and culture.

There are many examples of his generosity with family and friends. When his childhood best friend Billy’s old
truck broke down for the final time, Devin stepped in and bought Billy a new truck. Billy is a contractor, so
without a truck he would be out of work. Devin wanted to give something to Billy for his family’s kindness
toward him when he was growing up. They took Devin in as a teenager and showed him love. They treated
him like family. Devin’s homelife was tough so being able to stay with Billy and his family meant a lot.

On another occasion, Devin invited Billy and his entire family (Bily, his mom, his sister and her husband and
two kids) to join them in Hawaii over the Christmas holidays. Ie didn’t have to invite Billy’s entire family,

but he did out of respect to Billy. Another example is when Devin heard that his nephew Giovanni (who lives
in Italy) was struggling with decisions about his life and future. Devin was concerned and invited him to come
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 114 of 127

to live with him in America. He set him up with an internship and spent a lot of time helping Giovanni.
Devin saw potential in Tyler and hired him to work at his company. Tyler responded to Devin’s support
positively and is now running a department. Devin’s kindness and belief in Tyler has changed the course of
his life.

Devin's philanthropy is quite impressive, from Special Olympics to Unicef and all the other organizations in
between that he and Cristina support. While there are many people who can write a check, Devin rolls up his
sleeves and gets involved. We watched him bring the Italian delegation of Special Olympics to Los Angeles.
He was involved in every aspect of the experience. I was in absolute awe at his dedication and hands-on
commitment.

When I think of all the good things Devin has done for friends, family and charitable organizations, | am
overcome with pride. But what impresses me the most is what he has done to care for his mother. As his
mother, Gloria, grew older, she suffered from dementia. Devin bought her and his stepfather a house in
Studio City. They arranged for Gloria to have fulltime live in care before moving her to an assisted living
community. They covered all of her bills so that she didn’t have one worry or concern. This was a big help
for Lance and me, as they never asked us to help financially. Devin handled all of the tasks and
responsibilities of his mother’s care. He was the one who would monitor her health with her doctors. He was
the one who went with her to her doctor appointments. He was the one who would stay in constant contact
with the people who ran the assisted living community. He was the one who organized and paid for the
round the clock caretakers. He would consistently visit and bring his kids to visit with her. He knew every
nurse by name and even developed friendships with the people living there. He was the one who would
make sure she had whatever she needed to keep her peaceful and comfortable. When she passed, he planned
a memorial at the assisted living facility. He had everyone in the circle go around and share a story about
Gloria. It was really touching. I’m not sure families return to an assisted living after a family member has
passed. This was all Devin.

I am deeply concerned about the possibility of Devin being incarcerated. Devin not only has a college age
son, but he has two other sons ages 16 and 11 and a 4-yeat-old daughter. He has fostered a very close,
consistent, healthy, loving, safe home for his family. His absence would have a devastating effect on his
younger children. Devin has worked so hard at creating a childhood for his children that he didn’t have, and
it breaks my heart to think of this possible outcome.

Another matter of concern for me is the notion of his wife Cristina raising the children alone in Devin's
absence. All of their respective parents are deceased, her sister lives in Italy with her family. Cristina has high
levels of stress and anxiety and at times it can be overwhelming. She can become debilitated and
unreasonable. As a consequence of her stress and anxiety, it can express itself in anger. I have seen this
happen many, many times. My observation is that she isn’t equipped to administrate the vast household
responsibilities without Devin. When I think of all the tasks that I am responsible for with my children and
household, I am concerned that this will overwhelm Cristina. It is usually Devin who takes care of this. He
even puts the baby to sleep at night.

I pray that you take my letter into consideration. Devin is my role model and hero in so many ways. I can’t
think of another person who has had such a profound impact on my life and our family. He is the most

decent human being you will ever meet. Devin has a perfect record. He has owned up to his mistake and, in
my opinion, is worthy of a second chance.

Thank you for your time and consideration.
Resp lly,

Kehly Sloane’
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 115 of 127

33
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 116 of 127

 

July 17, 2019

Dear Judge Talwani,

| truly appreciate you taking your valuable time to read my letter regarding my brother Devin. |am
aware that my brother is being sentenced with respect to a federal crime involving mail fraud related to
the college admission case. | live in Los Angeles and have worked as an executive at Warner Bros for 19
years, as a producer and executive of film/TV and digital content. | am married to Kehly Sloane and have
two children Ryder and

To write about my younger brother Devin is easy for me to do. His work ethic and character has been a
major inspiration to me, and he has constantly demonstrated this with integrity, honesty and generosity.
His commitment to serve others is remarkable to say the least. Devin and his wife Cristina have
supported The Special Olympics for many years. From what I’ve witnessed, their participation could be a
full-time job for others. Their personal involvement in planning, preparation and their love and support
not only for the athletes, but their families and coaches, is unparalleled. | was so impressed by how
much time and energy Devin put into this one specific event that we attended. His sons have
participated since they were old enough to get involved and | think as a family all of us have learned
from this, my sons included.

Most important to my brother is his family. His wife and 4 children mean absolutely everything to him.
His three boys and daughter are his highest priorities. He is the most devoted husband and father. Our
own childhood was very dysfunctional. Our father was an alcoholic who left us when we were young.
Our mom raised us as a single parent, working when she could. But she wasn’t very successful. Our
childhood lacked structure and stability. Money was tight, | can flashback to cooking hot dogs on an
open fire as there were times when it was all we had to make for dinner. When | was around 11 years
old, | found myself spending more and more time away from my house so that | could be with my best
friend and his father. His father acted like a surrogate father to me, something | so desperately needed.
When | became a parent and | was watching my wife read to our son, it struck me how | didn’t get this
attention as a young child. In a way, Devin and | go above and beyond to make sure our children feel
secure and loved. Perhaps this is also where Devin’s interest for giving to others less fortunate began.

When | was 16 and Devin was 10, our mother (who had remarried) and stepfather took us to India to
see a holy man named Sai Baba. While this is another example of a non-traditional childhood, being
exposed to spirituality helped shape us into becoming more well-rounded, sympathetic and spiritual as
young men. Our family traveled to India every year where we were exposed to a way of life that most
people will never know. “Love All, Serve All’ was Sai Baba’s mission statement and that sentiment has
continued for us as a way of life to the present.

Devin has stepped up for me and our family his entire adult life without question or hesitation every
single time. He has lived his life as a pure example of how others should act and treat all human beings.
Even though he is my younger brother, he is the person | go to for personal or career advice. Even
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 117 of 127

though he runs his own businesses and has enormous family responsibilities, he always makes time for
me, and consistently guides me in the right direction. | also know Devin does this for many of his friends,

employees and others.

When our mother became ill with dementia, my brother Devin and his wife jumped into action and
provided her with expert care. They never once complained or asked us to help financially and that
allowed us to just love and nurture our mother until the end. He once said it was his duty and honor to
take care of our mother. | am in awe at the level of care she received as she was able to pass away with
comfort, respect and dignity. | have a lifetime of respect for Devin and his wife for their love and

generosity.

in 2006, | took a hiatus from Warner Bros. to start an independent film company. | had four partners,
one was Devin. | went to Devin and he could see | was passionate about a story that | felt should be told.
After Devin read the script, he, too, was captured by the story and said he would help raise the money.
Within a short time, we had the funding. Our first film was accepted into the Sundance Film Festival. The
festival is meant mostly as a film market to sell independent films to big studios for distributors. Our
project sold at our first screening. Unfortunately, the company that bought the film rights went
bankrupt and simultaneously three of my partners/investors lost everything in the real estate crash of
2006/2007 and also went bankrupt. We had some outstanding debt that the other partners had no way
of repaying and my contribution to the project was my expertise and relationships. Needless to say, the
bank wanted their money back and they were coming for all the partners, including me. My brother
stepped in and covered all of the debt and never once mentioned it to me or expected the other
partners to pay him back.

| absolutely believe that Devin has learned from this mistake. The effect that this has had on his life is
devastating. He is extremely worried about his wife and children if he is not present to handle the day to
day family responsibilities. Devin is a hands-on father and the primary parent for his children. Devin’s
wife, Cristina, has some serious emotional health problems and is extremely dependent on Devin, even
for small things like making appointments and driving her to where ever she needs to go. She suffers
from a lot of anxiety and panic attacks. Devin puts his four-year-old daughter [to sleep just about
every night, checks the boys’ homework, goes to their track meets, games and ballet class. He is the
parent his kids depend on and go to for advice or help.

Please allow my brother to remain with his family. He knows he made a serious mistake in judgment
and wants to redeem himself. He has already done so much to help individuals and charities, but if
given the chance he will do even more.

Thank you for your consideration and taking the time to learn more about my brother.

 

Lance Sloane
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 118 of 127

39
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 119 of 127

SMW educational consulting
ep!
Phone:
EMail:

Honorable Indira Talwani
United States District Judge

Dear Judge Talwani:

| am writing to you on behalf of my friend Devin Sloane. | have worked with Devin and, more
specifically, his 10-year-old son , for several years. | am an educational consultant and tutor. |
have a Doctorate in Education from Columbia University’s Teachers College. | also have an M.A. in
Elementary Education from Loyola University, New Orleans and a B.A. in Political Science from
UCLA. | have been an elementary school teacher for 15 years in both independent and public
schools, most recently at the UCLA Lab School. | work privately with students from many Los Angeles
area schools including Harvard Westlake, Marlborough, Buckley, Crossroads, John Thomas Dye,
Mirman, Curtis and Campbell Hall. | am happily married to my husband John and we have a 15-year-
old daughter and 13-year-old son.

| am aware that Devin is being sentenced with respect to a federal crime involving mail fraud related
to college admissions. It is incomprehensible to me that Devin is facing these charges. He is a man of
integrity, honesty, and faith. Devin is devoted to his wife Cristina and their four children. He is the type
of parent who attends every ballet recital, school open house, and track meet to show his love and
support for his four children. He is extraordinarily generous with his philanthropic efforts, especially
with those less fortunate and Special Olympics.

| met Devin several years ago through mutual friends. They recommended me to assess Devin's
young son | | who was struggling with English conventions (spelling and grammar) since Italian is
his first language. As background, one of my specialties as an educational consultant is to analyze a
student’s educational circumstances to determine what areas need to be strengthened to help them
move forward with success and confidence. The initial plan was for me to conduct the assessment
and then match ma with a tutor. However, | quickly connected with this beautiful family because of
their genuine and sincere desire to help their son overcome his challenges. Devin was eager to hear
how they could best support || while honoring his effervescent personality. Devin was earnest in his
desire to find tools and strategies to help | | do better academically. | ultimately agreed that | myself
would work one-on-one with . Since that moment, | have witnessed first-hand the love and
affection of this close-knit family.

Over the years, Devin’s thoughtful and insightful perspectives about | | have touched my heart. He
often speaks of i: “spirit” and encourages to always do his very best. My work with || has
shown that he is a thinker and creator, and that possibly the school he attended was not the best
match to foster his creativity and learning style. Devin enthusiastically supported this suggestion,
despite the fact that he was a generous donor and served on the Board of Trustees at ’s school.
Devin is a family-comes-first parent and if a change in schools would be in the best interest for a.
than it was time to look for a new school. Devin was open minded, curious and committed to finding a

different type of school. He attended visiting days, went on tours and attended every interview. At one
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 120 of 127

school, a was instructed to bring an item to the interview to discuss with faculty. Without hesitation,
| | chose to bring his prized unicycle from his work with Le Petit Circus. This was a fairly
unconventional choice, but Devin did not waver in his support to bring it. Devin helped | | role-play
for the interview as preparation, and the love and affection between father and son was
heartwarming. a did take his beloved unicycle to the interview, the school loved it, and | | will
begin classes at this new school in September, a testament to the unconditional love, acceptance and
devotion that Devin has for his family.

My work with Devin has expanded from working with his son | to now collaborating on a Unified
Sports Initiative for Special Olympics. Devin has enthusiastically spoken with me about his many
joyful experiences with Special Olympics over the years. He is steadfast in his commitment to taking
his involvement to a higher level with this new endeavor. We are working together with Special
Olympics to develop a pilot program that will bring together students from independent schools with
special Olympic athletes through sports. The yearlong program will give students a chance to develop
friendships and build inclusivity in their school communities. Devin is fully committed to developing
this pilot program into a national program. He is the visionary behind the Unified Sports Initiative and
has pledged to fully fund its development. This endeavor has the potential to have a far-reaching
impact for high school students on both a national and international level.

Devin is a wonderful and decent man who through his kindness and selflessness makes those
around him better. His family is extraordinarily close and enjoys spending quality time together. Devin
took care of his aging mother and ensured she was loved and cared for until the end of her life. Devin
is a successful business owner whose efforts to adopt advanced technologies to ensure safer and
more reliable supplies of drinking water provide more safe drinking water are having a real impact on
communities. Devin is a generous and committed philanthropist who strives to use his resources to
help less fortunate especially through his efforts with Special Olympics. Devin Sloane truly is making
a difference in the world.

There is no doubt in my mind that Devin is deeply sorry for his actions. He is profoundly saddened to
think of the devastating impact any incarceration would have on his wife and four children. Among his
four children, his is especially close with his 3-year-old daughter. Each time Devin has to travel for
work, he creates a “book” for her to understand the length of time he will be away usually concluding
with a page promising that “Tomorrow daddy will come home!” Any incarceration would place a heavy
burden on his wife Cristina and their children and prohibit him from his work that helps him provide for
the less fortunate. | am certain that Devin has learned from his mistakes, and | know he is eager to
take responsibility for his actions.

In conclusion, | respectfully request that you strongly consider my honest thoughts and truthful
statements about Devin Sloane and grant him leniency in your sentence determination.

Respectfully yours,

Su Wy

Susan Mescavage Welsh, Ed.D.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 121 of 127

40
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 122 of 127

gO Fe
wo
© w
on
“e4@ ge

al UaTECTURE

May 13, 2019

The Honorable Indira Talwani

United States District Judge

Dear Judge Talwani:

My name is Tom West. | am a 20 year resident of Los Angeles. | have been married for 25 years and
have two teenage daughters, one currently in high school and the other finishing middle school this year. lam
writing to you on behalf of Devin Sloane whom | know is being sentenced with respect to a federal crime

involving mail fraud related to college admissions,

| know Mr. Sloane through our work together at the company he founded five years ago, aquaTECTURE
LLC. Devin hired me as Senior Vice President for Development approximately 18 months ago. Prior to joining
aquaTECTURE, | was a consultant to the water industry for more than 25 years. In that role, | have supported
dozens of cities and public agencies by helping them address their water issues. | joined Devin’s company
because | found his vision and passion for resolving pressing water issues important and consistent with my

own vision of the needs of the water industry.

During our time working together at aquaTECTURE, | have found his approach to business to be more
open, honest, insightful, and purposeful than with any other business leaders with whom | have worked over
my career. He comes to work every day, roles up his sleeves, and seeks to make a difference— whether in
mentoring his staff, negotiating deals with our partners, or communicating to a generally conservative water
industry that there are new ways and better ways to enhance water resiliency. His vision and leadership on
these points have been noticed and recognized by the industry, and our partners, clients and peers have all

said they look forward to the difference that aquaTECTURE can make.

As i have gotten to know Devin personally over the last 18 months, | have found him to be an
inspiration in several ways. First and foremost, Devin is extremely dedicated to his family and is intent on being
a good role model for his children. He described to me how he moved his family from Italy to Los Angeles
because he felt it would be a better environment in which to raise them. He has been extremely active in his

children’s schools and | heard personally from an administrator at one of them how his involvement has been
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 123 of 127

alls
e “s
oe &
a
Cag

AcjUlaTECTURE

so welcomed. He was very proud when his oldest soon took a summer job in construction and then, the next

summer, worked at our company as a summer intern.

Devin has also demonstrated how important family is by being supportive and enthusiastic toward me
and my own devotion to my family. As an involved father, | frequently need to leave the office in the middle of
the work day to attend my girls’ activities, sporting events, and school meetings. Devin has always been

supportive of my time spent with family, even if it cuts into our work schedule from time to time. In addition,

we often share stories and experiences about our kids and consistently share advice with one another.

Second, Devin has been a very active and involved supporter of charity causes. The two most notable
of these to me has been Special Olympics and UNICEF. For Special Olympics, not a week goes by that he isn’t
meeting or talking with fellow supporters and organizers discussing new plans and programs for Special
Olympics. In particular, Devin has been very active with supporting the “Unified Sports” program whereby
Special Olympic athletes train alongside high school athletes to generate enthusiasm and cohesiveness through
sports. He has also been active in reaching out to major water industry companies to serve as program
partners in the communities where they are headquartered, thus working to expand the program across the

country.

In addition to Special Olympics, | have seen Devin also be very engaged in UNICEF. Of particular note is
a project that our company has been seeking to support. UNICEF wants to build small scale water treatment
systems in parts of central and South America to reduce cases of waterborne disease, particularly among
children. In collaboration with UNICEF, Devin has asked our team here at aquaTECTURE to determine ways
that the technology we developed might be applicable to address this problem. In response, our team has had
a series of discussions with UNICEF staff and we continue to work with them to develop appropriate solutions

for the places where the treatment is most needed.

Given the positive role model that Devin is, and how hard he has worked to be that role model, |
believe that his mistake in this case has been very hard on him and his family and that he has definitely learned
from it. | have seen him firsthand worry about our business~a business that he created for his children—and
if it will be able to continue and be successful. While he has not said much to me with how his mistake has
impacted his family, | could easily imagine how difficult it has been for his children (having two teenage

children of my own), knowing what a sensitive time this is in their lives. If Devin were to be incarcerated, |
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 124 of 127

Ql UM.

Pig

ae
e
aS

9 ggv™

AQUATECTURE

believe it would bring a great deal of sadness to and anxiety in their household as Devin has been such an
active part of his children’s lives. Having already no doubt suffered from the experience thus far, | believe it
would continue to harm his children further if he were incarcerated and away from them. It would be far
better both for his children as well as the community if he was able to be allowed to serve as a role model

through community service. | believe this would allow him to more effectively demonstrate how he has

learned from his mistake, does not take his freedom for granted, and uses his time and skills to improve the

lives and futures of others.

In closing, | ask that you consider leniency in your sentencing of Devin and urge you to take into
account all the positive opportunities that Devin has to provide not only to his family, but also to his

community and, in particular, to Special Olympics.

Respectfully,

[pa/

Tom West, P.E.
Senior Vice President for Development
aquaTECTURE, LLC
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 125 of 127

41
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 126 of 127

June 27, 2019

Dear Judge Talwani,

My name is Dena Wood-Manke. | am writing on behalf of Devin Sloane, whom | have known almost
forty years. Devin and | first met in the 8" grade, and we were together almost every day throughout
our four years in high school. We remain friends to this day and check in with one another often to
discuss our families, work, latest activities, but mainly, to make sure we are each doing okay.

| grew up in a home in West Covina, moved out my first year in college and during law school, | married
my husband of almost 29 years. We have two daughters who are now both attending college. | am the
Director of Claim Management at Wood, Gutmann & Bogart Insurance Brokers.

1am aware that Devin has plead guilty as one of the defendants who became involved in the school
admissions fraud case. This is a big shock to me as | know him to honest, ethical and kind. | also know
that he is extremely ashamed and guilt-ridden for his involvement.

Devin and | took comfort with one another from the start as we shared similar dysfunctional family
issues at home. My mom was an alcoholic who was abusive to me and Devin’s stepfather was a
ruthless, mean, intimidating man. We helped each other deal with the complexities of our home life
and were there for each other when things got really tough.

Devin has always had a great work ethic. Starting early in high school, he was always looking for a way
to start his own businesses so he could make his own money, whether it was washing and detailing cars
or creating the next invention or sales product. | think much of this drive derived from the fact that he
and his mom had to rely so much on his stepfather financially. Devin’s stepfather was wealthy and
controlled Devin and his mother with his money. They had a nice house and nice cars but, Devin
struggled every day that he had to walk into his stepfather’s home. Devin knew his mother felt trapped
and had nowhere else to go. She was a single mother who had little ability to support herself and her
two sons alone. Devin really loved his mother and knew his sweet mom was scared of his stepdad. |
remember her being so nervous that she could hardly move when he was at home. Devin felt powerless
to help her. | think this impacted Devin very early on and he worked hard to find a way to be
independent and help his mom escape the misery.

After high school, Devin and | have kept in touch. He became quite successful in his work but that has
not been the topic of our discussions. Devin has always been most passionate about his family and the
charitable projects he has going on. He has shared his success with many individuals in need and
nonprofit organizations, such as Special Olympics, various children’s organizations and improving the
environment. Devin never forgot what it was like for him throughout his childhood so when things
became better for him, he had the heart to help people around him who needed it. Ironically, when it
was later discovered that his stepfather fell on hard times, it was Devin who put a roof over his head and
is still taking care of his stepfather today. He does this because he feels it’s the right thing to do.
Case 1:19-cr-10117-IT Document 462-5 Filed 09/19/19 Page 127 of 127

Your Honor, | am asking you to consider Devin’s entire life when sentencing him. He is the kind of a
person that deserves another chance. His entire life demonstrates this through his dedication to helping
others less fortunate. Please allow him to repay his debt to society through some form of community
service. He has four children, the youngest being only 4. His wife depends on him for everything. He is
a devoted husband and father and his family will suffer without him home. | know he will not disappoint
you.

Thank you for your time in reading this letter.

Respectfully,

 
